Exhibit 10.1

 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November 9,
2014, between GTx, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on Exhibit A hereto (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, securities of the Company as more fully described in this
Agreement;

 

WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of an aggregate of 64,311,112 immediately
separable Units (each a “Unit” and collectively, the “Units”), with each Unit
consisting of: (i) one share of Common Stock (as hereinafter defined) and (ii) a
Warrant (as hereinafter defined) to acquire one share of Common Stock; and

 

WHEREAS, at the Closing (as hereinafter defined), each Purchaser, severally and
not jointly, wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, the number of Units as hereafter
specified, with each Unit consisting of (i) one share of Common Stock (each a
“Unit Share,” collectively, the “Unit Shares”) and (ii) a Warrant to acquire one
share of Common Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the meanings set forth in this Section 1.1:

 

“Additional Filing Date” means, as applicable: (i) for any Additional
Registration Statement that may be required to register the resale of any Cut
Back Shares, the later of (x) the date sixty (60) days after the date
substantially all of the Registrable Securities registered under the immediately
preceding Registration Statement are sold and (y) the date six (6) months from
the Effective Date of the immediately preceding Registration Statement, or, if
such date is not a Business Day, the next date that is a Business Day; or (ii)
if such Additional Registration Statement is the first Registration Statement
required to be filed to register the resale of Registrable Securities
represented by Warrant Shares, the thirtieth (30th) day following the Authorized
Shares Increase Date or, if such date is not a Business Day, the next date that
is a Business Day; provided, however, that in the event any of the foregoing
deadlines specified in clauses (i) and (ii) above fall between February 11 and
March 31 of any calendar year and the Company has not yet filed with the
Commission its annual report on Form 10-K for the preceding calendar year by the
applicable deadline specified in clause (i) or (ii) above, the applicable
deadline shall be extended until the Business Day following date on which the
Company’s annual report on Form 10-K for the preceding calendar year is filed
with the Commission; provided further, however, that no such deadline shall be
extended beyond April 1 of such year (or, if such date is not a Business Day,
the next date that is a Business Day).

 

“Additional Registration Statement” shall have the meaning ascribed to such term
in Section 5.1(a).

 

“Additional Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the
Commission, (a) sixty (60) days after the Additional Filing Date or (b) five (5)
Trading Days after the Company receives notification from the Commission

 

--------------------------------------------------------------------------------


 

that the Additional Registration Statement will not become subject to review and
the Company fails to request to accelerate the effectiveness of the Registration
Statement, or (ii) if the Additional Registration Statement becomes subject to
review by the Commission, ninety (90) days after the Additional Filing Date, or,
if such date is not a Business Day, the next date that is a Business Day;
provided, however, that in the event any of the foregoing deadlines specified in
clauses (i) and (ii) above fall between February 11 and March 31 of any calendar
year and the Company has not yet filed with the Commission its annual report on
Form 10-K for the preceding calendar year by the applicable deadline specified
in clause (i) or (ii) above, the applicable deadline shall be extended until the
Business Day following date on which the Company’s annual report on Form 10-K
for the preceding calendar year is filed with the Commission; provided further,
however, that no such deadline shall be extended beyond April 1 of such year
(or, if such date is not a Business Day, the next date that is a Business Day).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the preamble.

 

“Authorized Shares Increase Date” shall have the meaning ascribed to such term
in Section 6.12.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” shall have the meaning ascribed to such term in Section 2.2.

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Company” shall have the meaning ascribed to such term in the preamble.

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that statement is based upon the actual knowledge of the chief
executive officer, the president and chief operating officer of the Company, in
each case after making reasonable inquiry.

 

“Contingent Obligation” has the meaning set forth in Section 3.30.

 

“Cut Back Shares” shall have the meaning ascribed to such term in Section
5.1(a).

 

“Derivative Transaction” shall have the meaning ascribed to such term in Section
4.2(b).

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Effectiveness Period” shall have the meaning ascribed to such term in Section
5.1(b).

 

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.15.

 

“ERISA” shall have the meaning ascribed to such term in Section 3.16.

 

2

--------------------------------------------------------------------------------


 

“Event” shall have the meaning ascribed to such term in Section 5.1(d).

 

“Event Payments” shall have the meaning ascribed to such term in Section 5.1(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Excluded Events” shall have the meaning ascribed to such term in Section
5.1(e)(ii).

 

“FDA” means the U.S. Food and Drug Administration.

 

“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

 

“Increased Shares Amendment” shall have the meaning ascribed to such term in
Section 6.12.

 

“Indebtedness” has the meaning set forth in Section 3.30.

 

“Indemnified Party” shall have the meaning ascribed to such term in Section
5.4(c).

 

“Indemnifying Party” shall have the meaning ascribed to such term in Section
5.4(c).

 

“Initial Filing Date” means forty (40) days after the Closing Date or, if such
date is not a Business Day, the next date that is a Business Day.

 

“Initial Registration Statement” has the meaning set forth in Section 5.1(a).

 

“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the
Commission, (a) ninety (90) days after the Closing Date or (b) three (3) Trading
Days after the Company receives notification from the Commission that the
Registration Statement will not become subject to review and the Company fails
to request to accelerate the effectiveness of the Registration Statement, or
(ii) if the Registration Statement becomes subject to review by the Commission,
one hundred and twenty (120) days after the Closing Date, or, if such date is
not a Business Day, the next date that is a Business Day; provided, however,
that if the Company has not yet filed with the Commission its annual report on
Form 10-K for the preceding calendar year by the deadline specified in this
clause (ii), the deadline shall be extended until the Business Day following
date on which the Company’s annual report on Form 10-K for the preceding
calendar year is filed with the Commission; provided further, however, that such
deadline shall not be extended beyond April 1, 2015.

 

“Insider” means each director, executive officer, other officer of the Company
participating in the offering of the Units, any beneficial owner of 20% or more
of the Company’s outstanding voting equity securities, calculated on the basis
of voting power, and any promoter connected with the Company in any capacity on
the date hereof.

 

“Insolvent” has the meaning set forth in Section 3.9.

 

“Intellectual Property” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing; (ii) worldwide (A) registered trademarks and service marks and
registrations and applications for such registrations, and (B) unregistered
trademarks and service marks, trade names, fictitious business names, corporate
names, trade dress, logos, product names and slogans, including any common law
rights; in each case together with the goodwill associated therewith; (iii)
worldwide (A) registered copyrights in published or unpublished works, mask work
rights and similar rights, including rights

 

3

--------------------------------------------------------------------------------


 

created under Sections 901-914 of Title 17 of the United States Code, mask work
registrations, and copyright applications for registration, including any
renewals thereof, and (B) any unregistered copyrightable works and other rights
of authorship in published or unpublished works; (iv) worldwide (A) internet
domain names; (B) website content; (C) telephone numbers; and (D) moral rights
and publicity rights; (v) any computer program or other software (irrespective
of the type of hardware for which it is intended), including firmware and other
software embedded in hardware devices, whether in the form of source code,
assembly code, script, interpreted language, instruction sets or binary or
object code (including compiled and executable programs), including any library,
component or module of any of the foregoing, including, in the case of source
code, any related images, videos, icons, audio or other multimedia data or
files, data files, and header, development or compilations tools, scripts, and
files, and (vi) worldwide confidential or proprietary information or trade
secrets, including technical information, inventions and discoveries (whether or
not patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes; and includes any rights to exclude others from using or
appropriating any Intellectual Property rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
6.1(c).

 

“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company taken as a whole, or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

 

“NASDAQ” means The NASDAQ Stock Market, LLC.

 

“Occupational Laws” shall have the meaning ascribed to such term in Section
3.16.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Price Per Unit” shall have the meaning ascribed to such term in Section 2.1.

 

“Principal Purchasers” means, as of any time, the Purchaser or Purchasers
holding or having the right to acquire, as of such time, at least a
majority-in-interest of the total number of Unit Shares.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

4

--------------------------------------------------------------------------------


 

“Purchaser Party” shall have the meaning ascribed to such term in Section 6.6.

 

“Purchasers” shall have the meaning ascribed to such term in the preamble.

 

“Registration Statement” means each registration statement required to be filed
under ARTICLE 5, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Registrable Securities” means the Shares and any shares of Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend or other distribution with respect to, or
in exchange for, or in replacement of, the Shares, provided, that the holder of
such Shares has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided further, that the Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) sale by
any Person to the public either pursuant to a registration statement under the
Securities Act or under Rule 144 (in which case, only such Shares sold shall
cease to be Registrable Securities) or (B) becoming eligible for sale by the
holder thereof pursuant to Rule 144 without volume or manner of sale
restrictions.

 

“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.

 

“Resolution” shall have the meaning ascribed to such term in Section 6.12.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“SEC Restrictions” shall have the meaning ascribed to such term in Section
5.1(a).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

 

“Securities” means the Units, the Warrants and the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Selling Stockholder Questionnaire” shall have the meaning ascribed to such term
in Section 5.2(j).

 

“Shares” means, collectively, the Unit Shares and the Warrant Shares.

 

“Stockholder Approval” shall have the meaning ascribed to such term in Section
6.12.

 

“Stockholder Meeting” shall have the meaning ascribed to such term in Section
6.12.

 

“Stockholder Meeting Deadline” shall have the meaning ascribed to such term in
Section 6.12.

 

“Trading Day” means a day on which the Principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ

 

5

--------------------------------------------------------------------------------


 

Global Market, the NASDAQ Global Select Market, or the New York Stock Exchange
(or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrants, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 250 Royall Street, Canton,
Massachusetts 02021, and a telephone number of 1-877-282-1168, and any successor
transfer agent of the Company.

 

“Units” has the meaning set forth in the Recitals to this Agreement. Units will
not be issued or certificated. The Unit Shares and the Warrants are immediately
separable and will be issued separately.

 

“Unit Purchase Price” shall have the meaning ascribed to such term in Section
2.1.

 

“Unit Shares” shall have the meaning ascribed to such term the Recitals to this
Agreement.

 

“Voting Commitment” shall have the meaning ascribed to such term in Section
4.2(a).

 

“Warrant Exercise Price” shall mean $0.85.

 

“Warrants” shall have the meaning ascribed to such term in Section 2.3.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE 2
PURCHASE AND SALE

 

2.1                               Purchase and Sale. Subject to and upon the
terms and conditions set forth in this Agreement, at the Closing, the Company
shall issue and sell to each Purchaser, and each Purchaser shall, severally and
not jointly, purchase from the Company, such number of Units set forth opposite
their respective names on Exhibit A, at a price per Unit equal to $0.675 (the
“Price Per Unit” and the total purchase price for the Units, the “Unit Purchase
Price”).

 

2.2                               Closing.  The Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers agree, severally and not jointly, to purchase the Units.  The
closing of the purchase and sale of the Units (the “Closing”) shall take place
at the offices of Cooley LLP located at 3175 Hanover Street, Palo Alto,
California, three Business Days following the satisfaction or waiver of the
conditions set forth in Section 2.5, or at such other time and place or on such
date as the Purchasers and the Company may agree upon (such date is hereinafter
referred to as the “Closing Date”).

 

2.3                               Payment. On the Closing Date, (a) each
Purchaser shall pay to the Company its Unit Purchase Price in United States
dollars and in immediately available funds, by wire transfer to the Company’s
account as set forth in instructions previously delivered to each Purchaser, (b)
the Company shall irrevocably instruct the Transfer Agent to deliver to each
Purchaser, on an expedited basis, a certificate evidencing the number of Unit
Shares set forth opposite such Purchaser’s name on Exhibit A, and (c) the
Company shall issue to each Purchaser a warrant substantially in the form
attached hereto as Exhibit B (each a “Warrant” and collectively, the “Warrants”)
pursuant to which such Purchaser shall have the right to acquire, subject to
mandatory cash settlement as provided therein, such number of shares of Common
Stock as shall equal the number of Unit Shares such Purchaser is acquiring at
the Closing, and in the case of clauses (b) and (c),  duly executed on behalf of
the Company and registered in the name of such Purchaser as set forth on the
Stock Certificate Questionnaire included as Exhibit C. The Warrants issued and
sold at the Closing shall have an exercise price equal to the Warrant Exercise
Price.

 

6

--------------------------------------------------------------------------------


 

2.4                               Deliveries.

 

(a)                                 Company.  Except for the delayed delivery
contemplated by Sections 2.4(a)(iii), on or prior to the Closing Date, the
Company shall deliver or cause to be delivered to each Purchaser the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver to such Purchaser,
on an expedited basis, a certificate evidencing the number of Unit Shares set
forth opposite such Purchaser’s name on Exhibit A hereto, registered in the name
of such Purchaser as set forth on the Stock Certificate Questionnaire included
as Exhibit C;

 

(iii)                               a Warrant, registered in the name of such
Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit C, to purchase up to the number of shares of Common Stock set forth
opposite such Purchaser’s name on Exhibit A hereto (subject to mandatory cash
settlement as provided therein) (such Warrant to be delivered as promptly as
practicable after the Closing Date but in no event more than five Trading Days
after the Closing Date);

 

(iv)                              the Company shall have delivered a
Certificate, executed on behalf of the Company by its interim Chief Executive
Officer and its acting Principal Financial Officer, dated as of the Closing
Date, certifying to the fulfillment of the conditions specified in subsections
(i), (ii), (iv), (v), (vi), (vii) and (viii) of Section 2.5(b);

 

(v)                                 the Company shall have delivered a
Certificate, executed on behalf of the Company by its Secretary, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors and a
duly authorized committee thereof approving the transactions contemplated by the
Transaction Documents and the issuance of the Securities (subject, with respect
to the issuance of Warrant Shares upon exercise of the Warrants, to effecting
the Increased Shares Amendment), certifying the current versions of the
Certificate of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of Persons signing the Transaction Documents and
related documents on behalf of the Company;

 

(vi)                              a legal opinion of Cooley LLP, counsel for the
Company, in substantially the form attached hereto as Exhibit D, executed by
Cooley LLP and addressed to the Purchasers; and

 

(vii)                           A NASDAQ Listing of Additional Shares
notification form, which shall have been timely filed or deemed timely filed
with NASDAQ.

 

(b)                                 Purchasers.  On or prior to the Closing
Date, each Purchaser shall deliver or cause to be delivered to the Company the
following:

 

(i)                                     this Agreement duly executed by such
Purchaser;

 

(ii)                                  a fully completed and duly executed Stock
Certificate Questionnaire in the form attached hereto as Exhibit C; and

 

(iii)                               unless such Purchaser is a director or an
executive officer (as such term is defined in Rule 501(f) promulgated by the
Commission under the Securities Act) of the Company as of the Closing Date, a
fully completed and duly executed Accredited Investor Qualification
Questionnaire in the form attached hereto as Exhibit E;

 

(iv)                              a fully completed and duly executed Bad Actor
Questionnaire in the form attached hereto as Exhibit F; and

 

(v)                                 the Unit Purchase Price by wire transfer to
the account specified by the Company.

 

7

--------------------------------------------------------------------------------


 

2.5                               Closing Conditions.

 

(a)                                 The obligations of the Company hereunder
with respect to any Purchaser in connection with the Closing are subject to the
following conditions being met:

 

(i)                                     the accuracy in all material respects on
the Closing Date of the representations and warranties of such Purchaser
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

(ii)                                  all obligations, covenants and agreements
of such Purchaser required to be performed at or prior to the Closing Date shall
have been performed in all material respects;

 

(iii)                               the delivery by such Purchaser of the items
set forth in Section 2.4(b) of this Agreement; and

 

(iv)                              NASDAQ shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions.

 

(b)                                 The respective obligations of the Purchasers
hereunder in connection with the Closing are subject to the following conditions
being met:

 

(i)                                     the representations and warranties made
by the Company in ARTICLE 3 hereof qualified as to materiality shall be true and
correct as of the date hereof and the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
ARTICLE 3 hereof not qualified as to materiality shall be true and correct in
all material respects as of the date hereof and the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date;

 

(ii)                                  all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date, whether
under this Agreement or the other Transaction Documents, shall have been
performed in all material respects;

 

(iii)                               the delivery by the Company of the items set
forth in Section 2.4(a) of this Agreement;

 

(iv)                              the Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Units and the consummation of
the other transactions contemplated by the Transaction Documents (subject, with
respect to the issuance of Warrant Shares upon exercise of the Warrants, to
effecting the Increased Shares Amendment), all of which shall be in full force
and effect, except for such that could not reasonably be expected to have a
Material Adverse Effect;

 

(v)                                 no judgment, writ, order, injunction, award
or decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued, and no action or proceeding shall have been instituted
by any governmental authority, enjoining or preventing the consummation of the
transactions contemplated hereby or in the other Transaction Documents;

 

(vi)                              no stop order or suspension of trading shall
have been imposed by NASDAQ, the Commission or any other governmental or
regulatory body with respect to public trading in the Common Stock;

 

8

--------------------------------------------------------------------------------


 

(vii)                           NASDAQ shall have raised no objection to the
consummation of the transactions contemplated by the Transaction Documents in
the absence of stockholder approval of such transactions; and

 

(viii)                        there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchasers as of the date
hereof (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date) that, except as otherwise
set forth in the Disclosure Schedule delivered herewith:

 

3.1                               Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and legal authority to own and use its
properties and assets and carry on its business as now conducted and to own its
properties.  The Company is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.  The Company has no subsidiaries.

 

3.2                               Authorization; Enforcement.  The Company has
all corporate right, power and authority to enter into the Transaction Documents
and to consummate the transactions contemplated hereby and thereby, subject,
with respect to the issuance of Warrant Shares upon exercise of the Warrants, to
effecting the Increased Shares Amendment. All corporate action on the part of
the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the Securities contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken, other than obtaining the Stockholder Approval and the requisite
filings necessary to authorize and effect the Increased Share Amendment to
permit the issuance of Warrant Shares upon exercise of the Warrants. The
Transaction Documents have been (or upon delivery will have been) duly executed
and delivered by the Company and constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their terms, except:  (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.3                               Capitalization.  The authorized capital stock
of the Company consists of 200,000,000 shares of Common Stock, of which
76,014,531 shares are outstanding as of the date hereof (prior to the issuance
of the Units). All of the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued and are fully paid and
nonassessable. Except (i) for options to purchase Common Stock or other equity
awards (including restricted stock units) issued to employees and members of the
Board of Directors pursuant to the equity compensation plans or arrangements
disclosed in the SEC Reports, (ii) for securities exercisable for, or
convertible into or exchangeable for any shares of capital stock of the Company
disclosed in the SEC Reports, and (iii) as contemplated by this Agreement, there
are no existing options, warrants, calls, preemptive (or similar) rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Company to issue, transfer or sell, or cause to be
issued, transferred or sold, any shares of the capital stock of, or other equity
interests in, the Company or any securities convertible into or exchangeable for
such shares of capital stock or other equity interests, and there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of its capital stock or other equity interests.
 The issue and sale of the Units will not result in the right of any holder of
Company securities to adjust the exercise, conversion or exchange price under
such securities.  Except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to

 

9

--------------------------------------------------------------------------------


 

security holders) and the issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

 

3.4                               Issuance; Reservation of Shares.  The issuance
of the Unit Shares has been duly and validly authorized by all necessary
corporate and stockholder action, and the Unit Shares, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, and shall be free and clear of all encumbrances and restrictions
(other than as provided in the Transaction Documents).  The issuance of the
Warrants has been duly and validly authorized by all necessary corporate and
stockholder action. From and after the Authorized Shares Increase Date, the
Warrant Shares will be duly authorized and reserved for issuance pursuant to the
terms of the Warrants, and the Warrant Shares, when issued upon the due exercise
of the Warrants, will be validly issued, fully paid and nonassessable, and shall
be free and clear of all encumbrances (other than as provided in the Transaction
Documents). From and after the Authorized Shares Increase Date, the Company will
reserve, at all times that the Warrants remain outstanding, such number of
shares of Common Stock sufficient to enable the full exercise of the then
outstanding Warrants.  Assuming (A) the accuracy of the representations and
warranties of the Purchasers set forth in Article 4 hereof, (B) none of the
Insiders is subject to any “bad actor” disqualification specified in Rule 506(d)
of Regulation D, and (C) the Insiders have complied with the “bad actor”
disclosure requirements set forth in Rule 506(e) of Regulation D, the offer,
issuance and sale of the Shares to the Purchasers pursuant to the Agreement, are
exempt from the registration requirements of the Securities Act.

 

3.5                               No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), other than with respect to the issuance of the
Warrant Shares upon exercise of the Warrants, for which this representation in
3.5(i) shall be subject to effecting the Increased Shares Amendment, (ii) any
statute, rule, regulation or order, judgment, injunction, decree or other
restriction of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its respective assets or
properties, or (iii) any material agreement or instrument to which the Company
is a party or by which the Company is bound or to which any of their respective
assets or properties is subject, in each case except for any such conflict,
breach, violation or default that would not reasonably be expected to have a
Material Adverse Effect.

 

3.6                               Filings, Consents and Approvals.  The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than filings that have been made, or will be made,
or consents that have been obtained, or will be obtained, pursuant to the rules
and regulations of NASDAQ, including a NASDAQ Listing of Additional Shares
notification form, applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws which the Company
undertakes to file or obtain within the applicable time periods.

 

3.7                               SEC Reports.  The Company has filed all
reports, schedules, forms, registration statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2012 (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension and has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve (12) months preceding the date hereof or such shorter period of time that
the Company was subject to such filing requirements.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The Company has not received any letters
of comment from the staff of the Commission that have not been satisfactorily
resolved as of the date hereof.  All

 

10

--------------------------------------------------------------------------------


 

material agreements to which the Company is a party or to which the property or
assets of the Company is subject are included as part of or identified in the
SEC Reports, to the extent such agreements are required to be included or
identified pursuant to the rules and regulations of the SEC.

 

3.8                               Financial Statements.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

3.9                               Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof:  (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to have a Material Adverse Effect, (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or
changed its principal registered public accounting firm, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities, except pursuant to existing Company equity compensation
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.  The Company has not taken any steps to
seek protection pursuant to any bankruptcy law and the Company has not received
any written notice that any Person intends to initiate involuntary bankruptcy
proceedings against the Company or any Subsidiary. The Company is not as of the
date hereof, and after giving effect to the transactions contemplated hereby to
occur at the applicable Closing, will not be Insolvent (as defined below). For
purposes of this Section 3.9, “Insolvent” means (i) the present fair saleable
value of the Company’s assets is less than the amount required to pay the
Company’s total Indebtedness, (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature, or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now
conducted.

 

3.10                        Internal Controls.  The Company maintains a system
of internal control over financial reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed by the Company’s principal executive officer
and principal financial officer, or under their supervision, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles; the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting; there has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting; since the date of the latest audited financial statements included or
incorporated by reference in the Company’s SEC Reports, there has been no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; such disclosure
controls and procedures are effective. The Company is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated by the Commission thereunder. 
The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally

 

11

--------------------------------------------------------------------------------


 

accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

3.11                        Accountant.  To the Company’s Knowledge, Ernst &
Young LLP, which has expressed its opinion with respect to the Company’s
financial statements as of December 31, 2013 and 2012 and 2011, respectively,
and included in the SEC Reports (including the related notes), is an independent
registered public accounting firm as required by the Act and the Public Company
Accounting Oversight Board (United States). Ernst & Young LLP have not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act).

 

3.12                        Litigation.  Except as set forth in the SEC Reports,
there is not pending or, to the knowledge of the Company, threatened or
contemplated, any action, suit or proceeding to which the Company is a party or
of which any property or assets of the Company is the subject before or by any
court or governmental agency, authority or body, or any arbitrator, which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Effect.  There are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required to be described in
the SEC Reports that have not been so described.

 

3.13                        Tax Matters.  The Company (i) has filed all federal,
state, local and foreign income, franchise tax  and all other tax returns
reports and declarations required by any jurisdiction to which it is subject to
be filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect), except as set
forth in the SEC Reports, (ii) has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it, to the extent that any
of the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except in those, in each of the cases described in clauses (i), (ii) and
(iii) of this Section 3.13, that would not singularly or in the aggregate have a
Material Adverse Effect, except as set forth in or contemplated in the SEC
Reports.

 

3.14                        Insurance.  The Company maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by the Company,
and the Company reasonably believes such insurance coverage to be adequate
against all liabilities, claims and risks against which it is customary for
comparably situated companies to insure.

 

3.15                        Environmental Matters.  The Company (A) is in
compliance in all material respects with any and all applicable federal, state,
local and foreign laws, rules, regulations, decisions and orders relating to
pollution or  protection of human health and safety, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of chemicals, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (B) has received and is in material compliance with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (C) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, have a Material Adverse Effect.

 

3.16                        Labor Relations.  The Company (A) is in compliance,
in all material respects, with any and all applicable foreign, federal, state
and local laws, rules, regulations, treaties, statutes and codes promulgated by
any and all governmental authorities (including pursuant to the Occupational
Health and Safety Act) relating to the protection of human health and safety in
the workplace (“Occupational Laws”); (B) has received all material permits,
licenses or other approvals required of it under applicable Occupational Laws to
conduct their business as currently conducted; and (C) is in compliance, in all
material respects, with all terms and conditions of such permits, licenses or
approvals.  No action, proceeding, revocation proceeding, writ, injunction or
claim is pending or, to the Company’s Knowledge, threatened against the Company
relating to Occupational Laws, and the Company does not have knowledge of any
material facts, circumstances or developments relating to its operations or cost
accounting

 

12

--------------------------------------------------------------------------------


 

practices that could reasonably be expected to form the basis for or give rise
to such actions, suits, investigations or proceedings.  Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Internal Revenue Code
of 1986, as amended (the “Code”).  No prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.  To the Company’s Knowledge, no executive
officer or key employee of the Company plans to terminate employment with the
Company.  The Company is in compliance in all material respects with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

3.17                        Certificates, Authorities and Permits.  The Company
holds, and is operating in compliance in all material respects with, all
registrations, approvals, certificates, authorizations and permits of any
governmental authority or self-regulatory body required for the conduct of its
business as described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the FDA or any other federal, state, local or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous substances or materials;
and the Company has not received notice of any revocation or modification of any
such registration, approval, certificate, authorization and permit or has reason
to believe that any such registration, approval, certificate, authorization and
permit will not be renewed in the ordinary course that could lead to, the
withdrawal, revocation, suspension, modification or termination of any such
registration, approval, certificate, authorization or permit, which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Effect.

 

3.18                        Title to Assets.  The Company has good and
marketable title to all property (whether real or personal) owned by it that is
material to the business of the Company, in each case free and clear of all
liens, claims, security interests, other encumbrances or defects, except those
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.  The property held under lease by the Company is held
under valid, subsisting and enforceable leases of which the Company is in
compliance, with only such exceptions with respect to any particular lease as do
not interfere in any material respect with the conduct of the business of the
Company.

 

3.19                        Intellectual Property.  The Company owns, possesses,
or can acquire on reasonable terms, all Intellectual Property necessary for the
conduct of its business as now conducted or as described in the SEC Reports to
be conducted in all material respects, except as such failure to own, possess,
or acquire such rights would not have a Material Adverse Effect.  To the
Company’s Knowledge, all Intellectual Property of the Company is valid and
enforceable, except as would not, singly or in the aggregate, have a Material
Adverse Effect. The Company has not received any opinion from its legal counsel
concluding that any activities of its respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property of any other person.  Except as set forth in the SEC Reports, (A) to
the Company’s Knowledge, there is no infringement, misappropriation or violation
by third parties of any such Intellectual Property, except as such infringement,
misappropriation or violation would not have a Material Adverse Effect; (B)
there is no pending or, to Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any such
Intellectual Property, and the Company is unaware of any material facts which
would form a reasonable basis for any such claim; (C) the Intellectual Property
owned by the Company, and to the Company’s Knowledge, the Intellectual Property
licensed to the Company, have not been adjudged invalid or unenforceable, in
whole or in part, and there is no pending or threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property, and the Company is unaware of any material facts which would form a
reasonable basis for any such claim; (D) to the Company’s Knowledge, there is no
pending or threatened action, suit, proceeding or claim by others that the
Company infringes, misappropriates or otherwise violates any Intellectual
Property or other

 

13

--------------------------------------------------------------------------------


 

proprietary rights of others, the Company has not received any written notice of
such claim and the Company is unaware of any other material fact which would
form a reasonable basis for any such claim; and (E) to the Company’s Knowledge,
no Company employee is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of such employee’s best efforts to promote the interest
of the Company or that would conflict with the Company’s business; none of the
execution and delivery of this Agreement, the carrying on of the Company’s
business by the employees of the Company, and the conduct of the Company’s
business as proposed, will conflict with or result in a breach of terms,
conditions, or provisions of, or constitute a default under, any contract,
covenant or instrument under which any such employee is now obligated; and it is
not and will not be necessary to use any inventions, trade secrets or
proprietary information of any of its consultants, or its employees (or Persons
it currently intends to hire) made prior to their employment by the Company,
except for technology that is licensed to or owned by the Company.  All licenses
for the use of Company’s Intellectual Property are valid, binding upon, and
enforceable against the Company and, to the Company’s Knowledge, the other
parties thereto in accordance to its terms. The Company has complied in all
material respects with any intellectual property license, and except as would
not, singly or in the aggregate, have a Material Adverse Effect, the Company is
not in breach nor has received any written notice asserting or threatening any
claim of breach of any intellectual property license, and to the Company’s
Knowledge there is no breach or anticipated breach by any other person to any
intellectual property license. The Company has taken reasonable steps to
protect, maintain and safeguard its Intellectual Property, including the
execution of appropriate nondisclosure and confidentiality agreements.

 

3.20                        FDA and Related Matters.  The Company and, to the
Company’s Knowledge, others who perform services on the Company’s behalf have
been and are in compliance with all applicable federal, state, local and foreign
laws, rules, regulations, standards, orders and decrees governing their
respective businesses, including without limitation, all regulations promulgated
by the FDA or any other federal, state, local or foreign agencies or bodies
engaged in the regulation of pharmaceuticals or biohazardous substances or
materials, except where noncompliance would not, singly or in the aggregate,
have a Material Adverse Effect; and the Company has not received any notice
citing action or inaction by the Company or others who perform services on the
Company’s behalf that would constitute non-compliance with any applicable
federal, state, local or foreign laws, rules, regulations or standards
excepting, however, such actions that have heretofore been resolved to the
satisfaction of such governmental entity. All tests and preclinical and clinical
studies conducted by or on behalf of the Company were and, if still pending, are
being, conducted in all material respects in accordance with experimental
protocols, procedures and controls generally used by qualified experts in the
preclinical and clinical study of new drugs, and laws and regulations; the
descriptions of the tests and preclinical and clinical studies, and results
thereof, conducted by or on behalf of the Company are accurate in all material
respects; except as disclosed in the SEC Reports, the Company has not received
any written notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority or any Institutional Review
Board or comparable authority requiring the termination, suspension, material
modification or clinical hold of any tests or preclinical or clinical studies
being conducted by or on behalf of the Company, which termination, suspension,
material modification or clinical hold would reasonably be expected to have a
Material Adverse Effect; and the Company has not received any written notices or
correspondence from others concerning the termination, suspension, material
modification or clinical hold of any tests or preclinical or clinical studies
conducted by others on any active ingredient contained in the existing products
of the Company or the products described in the SEC Reports as being under
development, which termination, suspension, material modification or clinical
hold would reasonably be expected to have a Material Adverse Effect.

 

3.21                        Compliance with NASDAQ Continued Listing
Requirements.  Except as set forth in the SEC Reports and except as described in
Section 4.10 hereof, the Company is, and has no reason to believe that it will
not, upon the issuance of the Securities hereunder, continue to be, in
compliance with the listing and maintenance requirements for continued listing
on NASDAQ in all material respects.  Assuming the representations and warranties
of the Purchasers set forth in Section 4.2 are true and correct in all material
respects, the consummation of the transactions contemplated by the Transaction
Documents does not contravene the rules and regulations of NASDAQ. Except as set
forth in the SEC Reports and except as described in Section 4.10 hereof, there
are no proceedings pending or, to the Company’s Knowledge, threatened against
the Company relating to the continued listing of the Common Stock on NASDAQ and
the Company has not received any notice of, nor to the Company’s Knowledge is
there any basis for, the delisting of the Common Stock from NASDAQ.

 

14

--------------------------------------------------------------------------------


 

3.22                        Application of Takeover Protections.  The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation, including
Section 203 of the Delaware General Corporation Law, as well as other laws or
provisions that would prevent the Purchasers or the Company from fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities and exercise in full
of the Warrants.

 

3.23                        Fees.  The Company shall be responsible for the
payment of any placement agents’ fees, financial advisory fees, or brokers’
commission (other than for persons engaged by any Purchaser or its investment
advisor) relating to or arising out of the issuance of the Securities pursuant
to this Agreement. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, and no Purchaser shall have any obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.23 that may be due in
connection with the transactions contemplated by the Transaction Documents.  The
Company shall pay, and hold each Purchaser harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement.

 

3.24                        No Directed Selling Efforts or General
Solicitation.  Neither the Company nor any Person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities.

 

3.25                        No Integrated Offering.  Neither the Company nor any
of its Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the Securities Act or cause the offering of the Securities pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market. Assuming the satisfaction of all conditions set forth in
Section 2.5(b), the sale and issuance of the Securities hereunder does not
contravene the rules and regulation of any applicable Trading Market on which
the Common Stock is listed or quoted.

 

3.26                        Private Placement.  Assuming the accuracy of the
Purchasers’ representations and warranties set forth in ARTICLE 4, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers as contemplated hereby.

 

3.27                        Form S-3 Eligibility.  The Company is eligible to
register the resale of the Securities for resale by the Purchaser on Form S-3
promulgated under the Securities Act.

 

3.28                        Investment Company.  The Company is not and, after
giving effect to the offering and sale of the Securities, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

3.29                        Foreign Corrupt Practices.  The Company, nor, to the
best knowledge of the Company, any director, officer, agent, employee or other
Person associated with or acting on behalf of the Company has (A) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (B) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (C) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

 

3.30                        Indebtedness. Except as disclosed in the SEC
Reports, the Company does not (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or in default under any contract,

 

15

--------------------------------------------------------------------------------


 

agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

3.31                        Regulation M Compliance.  The Company has not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.

 

3.32                        Disclosure.  No representation or warranty by the
Company in this Agreement and no statement contained in the SEC Reports or any
certificate or other document furnished or to be furnished to the Purchasers
pursuant to this Agreement contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  The Company confirms that neither it nor any officers or directors,
has provided any Purchaser or its agents or counsel with any information that
constitutes or might constitute material, nonpublic information that will not be
publicly disclosed by the deadline set forth in clause (a) of Section 6.4. The
Company understands and confirms that each of the Purchasers will rely on the
foregoing representations in effecting transactions in securities of the
Company.

 

3.33                        Registration Rights. Except as described in the SEC
Reports, the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority. All such
registration rights have either been satisfied or waived so that: (i) no Person
shall have the right to demand the filing of a registration statement for the
registration of any Company securities (other than the Securities to be issued
hereunder) prior to the Effective Date of the Initial Registration Statement,
and (ii) no Person shall have the right to demand the inclusion of any Company
securities (other than the Securities to be issued hereunder) in the
Registration Statement.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

16

--------------------------------------------------------------------------------


 

4.1                               Organization; Authority.  Such Purchaser is
either an individual or an entity duly incorporated or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except:  (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

4.2                               Purchaser Status.

 

(a)                                 At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises the Warrants it will be, an “accredited investor” as defined in
Rule 501 under the Securities Act.  Such Purchaser is not a broker-dealer
registered under Section 15 of the Exchange Act.  Such Purchaser is acting alone
in its determination as to whether to invest in the Securities. Such Purchaser
is not a party to any voting agreements or similar arrangements with respect to
the Securities. Except as expressly disclosed in a Schedule 13D or Schedule 13G
(or amendments thereto) filed by such Purchaser with the Commission with respect
to the beneficial ownership of the Company’s Common Stock, such Purchaser is not
a member of a partnership, limited partnership, syndicate, or other group for
the purpose of acquiring, holding, voting or disposing of the Securities. Each
Purchaser represents and warrants that it (i) is not and will not become a party
to (A) any agreement, arrangement or understanding with, and has not given any
commitment or assurance to, any Person as to how such Person, if serving as a
director or if elected as a director of the Corporation, will act or vote on any
issue or question (a “Voting Commitment”) or (B) any Voting Commitment that
could limit or interfere with such Person’s ability to comply, if serving as or
elected as a director of the Company, with such Person’s fiduciary duties under
applicable law; (ii) is not and will not become a party to any agreement,
arrangement or understanding with any Person other than the corporation with
respect to any direct or indirect compensation, reimbursement or indemnification
in connection with service or action as a director of the Company.

 

(b)                                 Each Purchaser has disclosed in writing to
the Company a description of all Derivative Transactions (as defined below) by
each such Purchaser in effect as of the date hereof, including the date of the
transactions and the class, series and number of securities involved in, and the
material economic terms of, such Derivative Transactions. For purposes of this
Agreement, a “Derivative Transaction” means any agreement, arrangement, interest
or understanding entered into by, or on behalf or for the benefit of, any
Purchaser or any of its affiliates or associates, whether record or beneficial:
(w) the value of which is derived in whole or in part from the value of any
class or series of shares or other securities of the Company, (x) which
otherwise provides any direct or indirect opportunity to gain or share in any
gain derived from a change in the value of securities of the Company, (y) the
effect or intent of which is to mitigate loss, manage risk or benefit of
security value or price changes, or (z) which provides the right to vote or
increase or decrease the voting power of, such Purchaser, or any of its
affiliates or associates, with respect to any securities of the Company, which
agreement, arrangement, interest or understanding may include, without
limitation, any option, warrant, debt position, note, bond, convertible
security, swap, stock appreciation right, short position, profit interest,
hedge, right to dividends, voting agreement, performance-related fee or
arrangement to borrow or lend shares (whether or not subject to payment,
settlement, exercise or conversion in any such class or series), and any
proportionate interest of such Purchaser in the securities of the Company held
by any general or limited partnership, or any limited liability company, of
which such Purchaser is, directly or indirectly, a general partner or managing
member.

 

4.3                               General Solicitation; Pre-Existing
Relationship. Such Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. Such Purchaser also represents that such
Purchaser was contacted

 

17

--------------------------------------------------------------------------------


 

regarding the sale of the Units by the Company (or an authorized agent or
representative thereof) with which the Subscriber had a prior substantial
pre-existing relationship.

 

4.4                               Purchase Entirely for Own Account.  The
Securities to be received by such Purchaser hereunder will be acquired for such
Purchaser’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by such Purchaser to hold
the Securities for any period of time.

 

4.5                               Experience of Such Purchaser.  Such Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

4.6                               Disclosure of Information.  Such Purchaser has
had an opportunity to receive all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Securities.  Such Purchaser acknowledges receipt of copies of the SEC Reports
(or access thereto via EDGAR).  Neither such inquiries nor any other due
diligence investigation conducted by such Purchaser shall modify, limit or
otherwise affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement.

 

4.7                               Interested Stockholders.  Each Purchaser that
is an “Interested Stockholder” (as such term is defined in Section 203 of the
General Corporation Law of the State of Delaware) represents and warrants that
it has been an Interested Stockholder for at least three years prior to the date
hereof.

 

4.8                               Restricted Securities.  Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act and may not be offered, resold, pledged or
otherwise transferred except (i) pursuant to an exemption from registration
under the Securities Act or pursuant to an effective registration statement in
compliance with Section 5 under the Securities Act and (ii) in accordance with
all applicable securities laws of the states of the United States and other
jurisdictions.

 

4.9                               Warrants. Such Purchaser understands that (i)
until the Authorized Shares Increase Date, such Purchaser may not be entitled to
exercise the Warrant it acquires at the Closing for Warrant Shares, and that,
until the Authorized Shares Increase Date, such Warrant is subject to mandatory
cash settlement as provided therein and (ii) such Warrant contains a mandatory
exercise provision, pursuant to which Purchaser agrees to exercise such Warrant
in full upon the occurrence of certain events as set forth in Section 6(b) of
such Warrant.

 

4.10                        Continued Listing; Reverse Stock Split.  Such
Purchaser understands that, as disclosed in the SEC Reports, the Company
received a letter from the Principal Trading Market notifying the Company that
for the previous 30 consecutive business days, the closing bid price for the
Common Stock was below the minimum $1.00 per share requirement for continued
listing on Principal Trading Market (the “Bid Price Requirement”). In order to
regain compliance with the Bid Price Requirement, the closing bid price of the
Common Stock must be at least $1.00 per share for a minimum of ten consecutive
business days at any time before March 31, 2015. If the Company does not
demonstrate compliance with the Bid Price Requirement by March 31, 2015, the
Company may be eligible for an additional 180 calendar day compliance period. To
qualify, the Company would need to transfer the listing of the Common Stock to
The NASDAQ Capital Market, provided that the Company meets The NASDAQ Capital
Market initial inclusion criteria at that time, with the exception of the Bid
Price Requirement, and would need to provide written notice of its intention to
cure the deficiency during this second compliance period, by effecting a reverse
stock split, if necessary. Accordingly, such Purchaser understands that the
Company may be required to transfer the listing of the Common Stock to The
NASDAQ Capital Market and/or effect a reverse stock split of its Common Stock to
regain compliance with the Bid Price Requirement; however, such Purchaser
understands that, notwithstanding the Company’s obligations under Section 6.8
hereof, there can be no assurance that the Company

 

18

--------------------------------------------------------------------------------


 

will regain compliance with the Bid Price Requirement or that Common Stock will
otherwise continue to be listed on a Trading Market, including the Principal
Trading Market.

 

4.11                        Commissions.  No Person will have, as a result of
the transactions contemplated by the Transaction Documents, any valid right,
interest or claim against the Company or upon any Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.

 

The Company acknowledges and agrees that the representations contained in
ARTICLE 4 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE 5
REGISTRATION RIGHTS

 

5.1                               Registration Statement.

 

(a)                                 On or prior to the Initial Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all Registrable Securities represented by Unit Shares for
an offering to be made on a continuous basis pursuant to Rule 415. The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act) and shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Exhibit G.  Notwithstanding any other provision of this ARTICLE 5, if the
staff of the Commission does not permit all of the Registrable Securities
represented by Unit Shares to be registered on the initial Registration
Statement filed pursuant to this Section 5.1(a) (the “Initial Registration
Statement”) or requires any Purchaser to be named as an “underwriter”, then the
Company shall use commercially reasonable efforts to persuade the staff of the
Commission that the offering contemplated by the Registration Statement is a
valid secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Purchasers is an “underwriter”;
provided, however, that in no event shall the Company be required to continue
discussions with the staff of the Commission if the Company reasonably
determines that doing so is reasonably likely to cause the Company to incur
liquidated damages pursuant to Section 5.1(d) because of a failure to have the
Initial Registration Statement declared effective prior to the Initial Required
Effectiveness Date. In the event that, despite the Company’s commercially
reasonable efforts and compliance with the terms of this Section 5.1(a), the
staff of the Commission refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) as determined below and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities as the staff of the Commission may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser; provided, further, that if any such Purchaser
refuses to be named as an underwriter as required by the SEC Restrictions, such
Purchaser’s Registrable Securities shall be removed from the Initial
Registration Statement and such Registrable Securities shall be deemed to
constitute Cut Back Shares and the provisions of this Section 5.1(a) shall apply
to such Cut Back Shares.  Except as provided in the immediately preceding
sentence, any cut-back imposed pursuant to this Section 5.1(a) shall be
allocated among the Purchasers on a pro rata basis, unless the SEC Restrictions
otherwise require or provide or the Purchasers otherwise agree. In furtherance
of the foregoing, each Purchaser shall promptly notify the Company when it has
sold substantially all of its Registrable Securities covered by the Initial
Registration Statement (or any Additional Registration Statement (as defined
below)) so as to enable the Company to determine whether it can file one or more
additional registration statements covering the Cut Back Shares and the Company
agrees that it shall file one or more additional Registration Statements (each,
an “Additional Registration Statement”) as promptly as possible, and in any
event on or prior to the Additional Filing Date, successively using its
commercially reasonable efforts to register on each such Additional Registration
Statement the maximum number of remaining Cut Back Shares that continue to
constitute Registrable Securities until all of the Cut Back Shares that continue
to constitute Registrable Securities have been registered with the SEC.

 

19

--------------------------------------------------------------------------------


 

In addition, the Company agrees that it shall file one or more Additional
Registration Statements covering the resale of all Registrable Securities
represented by Warrant Shares as promptly as possible following the Authorized
Shares Increase Date, and in any event on or prior to the Additional Filing
Date, successively trying to register on each such Additional Registration
Statement the maximum number of Registrable Securities represented by Warrant
Shares (or then remaining Registrable Securities represented by Warrant Shares)
as permitted by SEC Guidance and any SEC Restrictions until all of the
Registrable Securities represented by Warrant Shares have been registered with
the SEC. With respect the registration obligations in the foregoing sentence, in
the event SEC Restrictions do not permit, or the staff of the Commission
otherwise does not permit, all of the Registrable Securities represented by
Warrant Shares to be registered on the first Additional Registration Statement
filed to register the resale of Registrable Securities represented by Warrant
Shares (or requires any Purchaser to be named as an “underwriter” therein), then
the provisions that apply above in the event the staff of the Commission does
not permit all of the Registrable Securities represented by Unit Shares to be
registered on the Initial Registration Statement (or requires any Purchaser to
be named as an “underwriter” therein), shall equally apply, with any such
excluded Registrable Securities represented by Warrant Shares being deemed to
constitute Cut Back Shares and the provisions of this Section 5.1(a) shall apply
to such deemed Cut Back Shares.

 

(b)                                 The Company shall use its commercially
reasonable efforts to cause each Registration Statement to be declared effective
by the Commission as promptly as possible after the filing thereof, but in any
event prior to the applicable Required Effectiveness Date, and shall use
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without restriction or limitation under Rule 144
(including, without limitation, the requirement to be in compliance with Rule
144(c)(1)) or (ii) the date that is two (2) years following the Closing Date
(the “Effectiveness Period”).  Not later than two Trading Days after a
Registration Statement is declared effective, the Company shall file a
prospectus supplement for any Registration Statement to the extent required
pursuant to Rule 424.

 

(c)                                  The Company shall notify the Purchasers in
writing promptly (and in any event within two Trading Days) after receiving
notification from the Commission that a Registration Statement has been declared
effective.

 

(d)                                 Should an Event (as defined below) occur,
then upon the occurrence of such Event and on every monthly anniversary thereof
until the applicable Event is cured, the Company shall pay to each Purchaser an
amount in cash, as liquidated damages and not as a penalty, equal to one percent
(1.0%) of the aggregate Unit Purchase Price of the Registrable Securities then
held by the Purchaser (which remedy shall be exclusive of any other remedies
available under this Agreement or under applicable law); provided, however, that
the total amount of payments pursuant to this Section 5.1(d) shall not exceed,
when aggregated with all such payments paid to all Purchasers, ten percent (10%)
of the aggregate Unit Purchase Price hereunder. The payments to which a
Purchaser shall be entitled pursuant to this Section 5.1(d) are referred to
herein as “Event Payments.” Any Event Payments payable pursuant to the terms
hereof shall apply on a pro rated basis for any portion of a month prior to the
cure of an Event. In the event the Company fails to make Event Payments in a
timely manner, such Event Payments shall bear interest at the rate of one
percent (1.0%) per month (prorated for partial months) until paid in full. All
pro rated calculations made pursuant to this paragraph shall be based upon the
actual number of days in such pro rated month. The parties agree that the
Company will not be liable for liquidated damages under this Section 5.1(d) with
respect to (1) any Warrant Shares prior to their issuance, (2) any period after
the expiration of the Effectiveness Period, and (3) any Cut Back Shares which
are not permitted by the SEC to be included in a Registration Statement due
solely to SEC Guidance or the SEC Restrictions from the time that it is
determined that such Cut Back Shares are not permitted to be registered so long
as not due to any action taken by the Company to register shares after the date
hereof that are not Registrable Securities. In such case, the Event Payments
shall be calculated to only apply to the percentage of Registrable Securities
that are permitted in accordance with SEC Guidance to be included in such
Registration Statement. In the event that the Company registers some but not all
of the Registrable Securities, the 1.0% of liquidated damages referred to above
for any monthly period shall be reduced to equal the percentage determined by
multiplying 1.0% by a fraction, the numerator of which shall be the number of
Registrable Securities for which there is not an effective Registration
Statement at such time and the denominator of which shall be the number of
Registrable Securities at such time. Notwithstanding the foregoing, the
applicable Filing Date or Required Effectiveness Date for a Registration
Statement shall be extended without Event Payments hereunder in the event that
the Company’s failure to file or obtain the effectiveness of such Registration
Statement on a timely

 

20

--------------------------------------------------------------------------------


 

basis results from (i) the failure of any Purchaser, other than a Purchaser that
is also an Insider, to timely provide the Company with information reasonably
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act or (ii) events or
circumstances that are not in any way attributable to the Company’s actions or
inactions, including, but not limited to, the failure of any Purchaser, other
than a Purchaser that is also an Insider, to promptly notify the Company when it
has sold substantially all of its Registrable Securities covered by the Initial
Registration Statement or any Additional Registration Statement or to otherwise
comply with the terms of this Agreement, and in any event, no Purchaser causing
the failure described in (i) or (ii), above shall be entitled to Event Payments
relating to the failure caused by such Purchaser.

 

For such purposes, each of the following shall constitute an “Event”:

 

(i) a Registration Statement is not filed on or prior to its Filing Date or is
not declared effective on or prior to its Required Effectiveness Date; and

 

(ii) except as provided for in Section 5.1(e) (the “Excluded Events”), after the
Effective Date of a Registration Statement and through the end of the
Effectiveness Period, a Purchaser is not permitted to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) for any reason (other than the fault of
such Purchaser).

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, the Company may, by written notice to the Purchasers, suspend
sales under a Registration Statement after the Effective Date thereof and/or
require that the Purchasers immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any Additional Registration
Statement if the Company is engaged in a material merger, acquisition or sale or
any other pending development that the Company believes may be material, and the
Board of Directors determines in good faith, by appropriate resolutions, that,
as a result of such activity, (A) it would be materially detrimental to the
Company (other than as relating solely to the price of the Common Stock) to
maintain a Registration Statement at such time or (B) it is in the best
interests of the Company to suspend sales under such registration at such time.
Upon receipt of such notice, each Purchaser agrees to immediately discontinue
any sales of Registrable Securities pursuant to such Registration Statement
until such Purchaser is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used. In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Board of Directors) the failure to
require such suspension would be materially detrimental to the Company. The
Company’s rights under this Section 5.1(e) may be exercised for a period of no
more than 20 Trading Days at a time with a subsequent permitted trading window
of at least 90 Trading Days, and not more than two times in any twelve-month
period. Immediately after the end of any suspension period under this Section
5.1(e), the Company shall take all necessary actions (including filing any
required supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Purchasers to publicly resell
their Registrable Securities pursuant to such effective Registration Statement.

 

5.2                               Registration Procedures. In connection with
the Company’s registration obligations hereunder, the Company shall:

 

(a)                                 Not less than five Trading Days prior to the
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto, furnish via email to those Purchasers or their counsels who
have supplied the Company with email addresses copies of all such documents
proposed to be filed, which documents (other than any document that is
incorporated or deemed to be incorporated by reference therein) will be subject
to the review of such Purchasers. The Company shall reflect in each such
document when so filed with the Commission such comments regarding the
Purchasers and the plan of distribution as the Purchasers may reasonably and
promptly propose no later than two Trading Days after the Purchasers have been
so furnished with copies of such documents as aforesaid.

 

(b)                                 (i) Subject to Section 5.1(e), prepare and
file with the Commission such amendments, including post-effective amendments,
to each Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep the Registration Statement continuously effective,
as to the applicable Registrable Securities for the Effectiveness Period and
prepare and file with the Commission such additional

 

21

--------------------------------------------------------------------------------


 

Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Purchasers thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

(c)                                  Notify the Purchasers as promptly as
reasonably possible, and if requested by the Purchasers, confirm such notice in
writing no later than two Trading Days thereafter, of any of the following
events: (i) the Commission notifies the Company whether there will be a “review”
of any Registration Statement; (ii) any Registration Statement or any
post-effective amendment is declared effective; (iii) the Commission issues any
stop order suspending the effectiveness of any Registration Statement or
initiates any Proceedings for that purpose; (iv) the Company receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose; (v) the financial statements included in any
Registration Statement become ineligible for inclusion therein; or (vi) the
Company becomes aware that any Registration Statement or Prospectus or other
document contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(d)                                 Use commercially reasonable best efforts to
avoid the issuance of or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of any Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as possible.

 

(e)                                  If requested by a Purchaser, provide such
Purchaser, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (including
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Company shall
have no obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system.

 

(f)                                   Promptly deliver to each Purchaser,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations.

 

(g)                                  Prior to any resale of Registrable
Securities by a Purchaser, use commercially reasonable best efforts to register
or qualify or cooperate with the selling Purchasers in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

(h)                                 If requested by the Purchasers, cooperate
with the Purchasers to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to a Registration Statement, which certificates shall be free, to the
extent permitted by this Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Purchasers may reasonably request.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Upon the occurrence of any event
described in Section 5.2(c)(iii)-(vi), as promptly as reasonably practicable,
prepare a supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(j)                                    It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of any particular Purchaser
that such Purchaser furnish to the Company a completed Selling Stockholder
Questionnaire in the form proffered by the Company (the “Selling Stockholder
Questionnaire”) and such other information regarding itself, the Registrable
Securities and other shares of Common Stock held by it and the intended method
of disposition of the Registrable Securities held by it (if different from the
Plan of Distribution set forth on Exhibit G hereto) as shall be reasonably
required to effect the registration of such Registrable Securities and shall
complete and execute such documents in connection with such registration as the
Company may reasonably request.

 

(k)                                 The Company shall comply with all applicable
rules and regulations of the Commission under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the Commission pursuant to Rule 424 under the Securities Act, promptly inform
the Purchasers in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Purchasers are required to make available a Prospectus in
connection with any disposition of Registrable Securities and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder.

 

(l)                                     Not identify any Purchaser as an
underwriter without its prior written consent in any public disclosure or filing
with the Commission or any Trading Market and any Purchaser being deemed an
underwriter by the Commission shall not relieve the Company of any obligations
it has under this Agreement; provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the “Plan of
Distribution” section attached hereto as Exhibit G in the Registration
Statement. In addition, and notwithstanding anything to the contrary contained
herein, if the Company has received a comment by the Commission requiring an
Purchaser to be named as an underwriter in the Registration Statement (which
notwithstanding the reasonable best efforts of the Company is not withdrawn by
the Commission) and such Purchaser refuses to be named as an underwriter in the
Registration Statement, such Purchaser’s Registrable Securities shall be removed
from the Registration Statement, such Registrable Securities shall be deemed to
constitute Cut Back Shares and the Purchaser shall not be entitled to any Event
Payments with respect to such Registration Statement.

 

5.3                               Registration Expenses. The Company shall pay
all fees and expenses incident to the performance of or compliance with ARTICLE
5 of this Agreement by the Company, including without limitation (a) all
registration and filing fees and expenses, including without limitation those
related to filings with the Commission, any Trading Market, and in connection
with applicable state securities or Blue Sky laws, (b) printing expenses
(including without limitation expenses of printing certificates for Registrable
Securities), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, (e) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, (f) all listing fees to be paid by
the Company to the Trading Market, and (g) the reasonable legal fees of external
counsel to the Purchasers and their Affiliates, not to exceed $5,000 per
Purchaser per Registration Statement seeking to register Registrable Securities
held by any of them. In no event shall the Company be responsible for any
underwriting, broker or similar fees or commissions of any Purchaser or, except
to the extent provided for in the Transaction Documents, any legal fees or other
costs of the Purchasers.

 

5.4                               Indemnification.

 

(a)                                 Indemnification by the Company. The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless each Purchaser, the officers, directors, partners, members, agents and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of

 

23

--------------------------------------------------------------------------------


 

the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities, any untrue or alleged untrue statement of a material fact contained
in the Registration Statement, any Prospectus or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Purchaser furnished in writing to the
Company by such Purchaser for use therein, or to the extent that such
information relates to such Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Purchaser expressly for use in the Registration Statement, or (B) with
respect to any Prospectus, if the untrue statement or omission of material fact
contained in such Prospectus was corrected on a timely basis in the Prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Purchaser, and the Purchaser seeking indemnity
hereunder was advised in writing not to use the incorrect prospectus prior to
the use giving rise to Losses.

 

(b)                                 Indemnification by Purchasers. Each
Purchaser shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses (as determined by a court of competent jurisdiction
in a final judgment not subject to appeal or review) arising solely out of any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained in any
information so furnished by such Purchaser in writing to the Company
specifically for inclusion in such Registration Statement or such Prospectus or
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Purchaser furnished to the Company by such Purchaser
in writing expressly for use in the Registration Statement or Prospectus, or to
the extent that such information relates to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Purchaser expressly for use in the Registration
Statement (it being understood that the information provided by the Purchaser to
the Company in the Questionnaire and the Plan of Distribution set forth on
Exhibit G, as the same may be modified by such Purchaser constitutes information
reviewed and expressly approved by such Purchaser in writing expressly for use
in the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto. In no event shall the liability of any
selling Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings. If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 15 days of
receiving notification of a Proceeding from an

 

24

--------------------------------------------------------------------------------


 

Indemnified Party to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; (iii)
any counsel engaged by the applicable Indemnifying Party shall fail to timely
commence or diligently conduct the defense of any such claim and such failure
has materially prejudiced (or, in the reasonable judgment of the Indemnified
Party, is in danger of materially prejudicing) the outcome of the applicable
claim; or (iv) such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to or may exist between the applicable
Indemnifying Party and Indemnified Party or that there may be one or more
different or additional defenses, claims, counterclaims or causes of action
available to such Indemnified Party (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and the reasonable fees and
expenses of separate counsel shall be at the expense of the Indemnifying Party).
It being understood, however, that the Indemnifying Party shall not, in
connection with any one such Proceeding (including separate Proceedings that
have been or will be consolidated before a single judge) be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined (not subject to appeal) that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d)                                 Contribution. If a claim for indemnification
under Section 5.4(a) or (b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties, including pursuant to Section 6.6 hereof.

 

25

--------------------------------------------------------------------------------


 

5.5                               Dispositions. Each Purchaser agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement and shall sell its Registrable Securities that it
sells pursuant to the Registration Statement in accordance with the Plan of
Distribution set forth in the Prospectus. Each Purchaser further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Section 5.2(c)(iii)-(vi), such Purchaser will discontinue
disposition of such Registrable Securities under the Registration Statement
until such Purchaser is advised in writing by the Company that the use of the
Prospectus, or amended Prospectus, as applicable, may be used. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.
Each Purchaser, severally and not jointly with the other Purchasers, agrees that
the removal of the restrictive legend from certificates representing Shares as
set forth in the Section 6.1 is predicated upon the Company’s reliance that the
Purchaser will comply with the provisions of this subsection.

 

5.6                               No Piggyback on Registrations. Neither the
Company nor any of its security holders (other than the Purchasers in such
capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities.

 

5.7                               Amendments; Waivers.  Notwithstanding anything
in this Agreement to the contrary, the provisions of this ARTICLE 5 may be
amended or waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely), with the written consent of (i) the Company and (ii) the
Purchaser or Purchasers holding at least a majority of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions of this ARTICLE 5 with respect to a matter that
relates exclusively to the rights of Purchasers and that does not directly or
indirectly affect the rights of other Purchasers may be given by Purchasers of
all of the Registrable Securities to which such waiver or consent relates;
provided, however, that the provisions of this sentence may not be amended,
modified or supplemented except in accordance with the provisions of the
immediately preceding sentence.

 

ARTICLE 6
OTHER AGREEMENTS OF THE PARTIES

 

6.1                               Transfer Restrictions.

 

(a)                                 The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement under the Securities Act or Rule 144, to the Company or to an
Affiliate of a Purchaser, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b)                                 The Purchasers agree to the imprinting, so
long as is required by this Section 6.1, of a legend on any of the Securities in
substantially the following forms, as applicable:

 

[NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE

 

26

--------------------------------------------------------------------------------


 

STATE SECURITIES OR BLUE SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH HEREIN AND IN A SECURITIES PURCHASE AGREEMENT, DATED AS
OF NOVEMBER 9, 2014, AND AS AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE
AVAILABLE WITH THE SECRETARY OF THE COMPANY.]

 

[THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS.
THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR EXEMPTION THEREFROM.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY
TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN A SECURITIES PURCHASE
AGREEMENT, DATED AS OF NOVEMBER 9, 2014, AND AS AMENDED FROM TIME TO TIME,
COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY.]

 

In addition, if any Purchaser is an Affiliate of the Company, the Warrants and
the certificates evidencing the Shares issued to such Purchaser shall bear a
customary “affiliates” legend.

 

(c)                                  Certificates evidencing the Unit Shares and
Warrant Shares shall not contain any legend (including the legend set forth in
Section 6.1(b) hereof), (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act , (ii) following any sale of such Unit Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Unit Shares or Warrant Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Unit Shares and Warrant Shares and without volume or manner-of-sale
restrictions, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  Upon request by any
Purchaser, following such time as a legend is no longer required under this
Section 6.1(c), the Company shall cause its counsel to issue a legal opinion to
the Transfer Agent (if required by the Transfer Agent) to effect the removal of
the legend hereunder from any Shares.  If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Unit Shares or Warrant Shares may
be sold under Rule 144 without limitation or restriction and the Company is then
in compliance with the current public information required under Rule 144, or if
the Unit Shares or Warrant Shares may be sold under Rule 144 without limitation
or restriction and without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Unit
Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends.  The Company agrees
that following such time as a legend is no longer required under this Section
6.1(c), it will, no later than three Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Unit Shares or Warrant Shares, as the case may be, issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 6.1(c).

 

6.2                               Furnishing of Information; Public
Information.  Until the earliest of the time that (i) no Purchaser owns
Securities or (ii) the Warrants have expired, the Company covenants to maintain
the registration of the Common Stock under Section 12(b) of the Exchange Act and
to timely file (or obtain extensions in respect thereof

 

27

--------------------------------------------------------------------------------


 

and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act.

 

6.3                               Integration.  The Company shall not sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
or that would be integrated with the offer or sale of the Securities for
purposes of the rules and regulations of NASDAQ such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.  The Purchasers shall take no action to become a group such that
any transactions contemplated by this Agreement would require shareholder
approval prior to Closing.

 

6.4                               Securities Laws Disclosure; Publicity.  The
Company shall (a) by 4:15 p.m. (New York City time) on the Trading Day
immediately following the date hereof, issue a press release disclosing the
material terms of the transactions contemplated hereby, and (b) file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the Commission within the time required by the Exchange Act. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 6.4, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction), except
that such Purchaser may disclose the terms to its financial, accounting, legal
and other advisors.

 

6.5                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Securities hereunder for funding operations or
for working capital or other general corporate purposes.

 

6.6                               Indemnification of Purchasers. Subject to the
provisions of this Section 6.6, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling Persons (each, a “Purchaser Party”) harmless from any and all Losses
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against the Purchaser Parties in any
capacity, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser Parties, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of such Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser Parties may have with any such stockholder or any
violations by such Purchaser Parties of state or federal securities laws or any
conduct by such Purchaser Parties which constitutes fraud, gross negligence,
willful misconduct or malfeasance of such Purchaser Party).  If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel. 
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.  The indemnification required
by this Section 6.6 shall be made by periodic

 

28

--------------------------------------------------------------------------------


 

payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

 

6.7                               Reservation of Common Stock. The Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Unit Shares pursuant to
this Agreement. From and after the Authorized Shares Increase Date the Company
will reserve and keep available, at all times that the Warrants remain
outstanding, free of preemptive rights, such number of shares of Common Stock
sufficient to enable the full exercise of the then outstanding Warrants. If,
after the Initial Exercisability Date (as defined in form of Warrant attached as
Exhibit B hereto), an insufficient number of shares of Common Stock are
available to enable the full exercise of Warrants that remain outstanding, the
Company will maintain sufficient liquidity such that it can pay the difference
between the Warrant Exercise Price and the current Trading Day’s last trade
price for Common Stock on the Principal Trading Market, as reported by Bloomberg
L.P., to any holder of Warrants wishing to exercise Warrants.

 

6.8                               Listing of Common Stock.  In the time and
manner required by the Principal Trading Market, the Company shall prepare and
file (or shall have prepared and filed) with such Trading Market an additional
shares listing application covering all of the Shares and shall use its
commercially reasonable efforts to take all steps necessary to maintain, so long
as any other shares of Common Stock shall be so listed, such listing or if no
longer listed on the Principal Trading Market, shall use its commercially
reasonable efforts to take all steps necessary to maintain a listing on another
Trading Market. The Company will then take all action reasonably necessary,
including, if necessary, by effecting a reverse stock split, to continue the
listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.  In addition,
the Purchasers and the Company agree to cooperate in good faith, if necessary,
to restructure the transactions contemplated by the Transaction Documents such
that they do not contravene the rules and regulations of NASDAQ; provided,
however, that such restructuring does not impact the economic interests of the
Purchasers contemplated by the Transaction Documents.  Each Purchaser agrees to
provide information reasonably requested by the Company to comply with this
Section 6.8 and Section 3.21.

 

6.9                               Equal Treatment of Purchasers.  No
consideration (including any modification of any Transaction Document) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration is also offered to
all of the parties to this Agreement.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

6.10                        Form D; Blue Sky Filings.  The Company agrees to
timely file a Form D with respect to the Securities as required under Regulation
D and to provide a copy thereof, promptly upon request of any Purchaser.  The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Purchasers at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.  Each Purchaser shall provide
any information reasonably requested by the Company to comply with Section 6.10.

 

6.11                        Acknowledgment of Dilution. The Company acknowledges
that the issuance of the Securities may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Unit Shares and Warrant Shares (subject, with respect to the issuance of
Warrant Shares upon exercise of the Warrants, to effecting the Increased Shares
Amendment) pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

29

--------------------------------------------------------------------------------


 

6.12                        Stockholder Approval. The Company shall provide each
stockholder entitled to vote at a special or annual meeting of stockholders of
the Company (the “Stockholder Meeting”), which meeting shall be held no later
than the Company’s annual meeting to be held in 2015 (which shall be held no
later than May 27, 2015)  (the “Stockholder Meeting Deadline”)), a proxy
statement soliciting each such stockholder’s affirmative vote at the Stockholder
Meeting for approval of a resolution (the “Resolution”) to amend the Company’s
Certificate of Incorporation to increase the Company’s authorized Common Stock
to an amount sufficient to permit the Company to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to the number of shares of Common Stock as shall from time
to time be necessary to effect the exercise of all of the Warrants (the
“Increased Shares Amendment”) (such affirmative approval being referred to
herein as the “Stockholder Approval”), and the Company shall use its reasonable
best efforts to solicit its stockholders’ approval of the Resolution  and to
cause the Board of Directors to recommend to the stockholders that they approve
the Resolution. The Company shall be obligated to hold the Stockholder Meeting
by the Stockholder Meeting Deadline and seek to obtain the Stockholder Approval
at the Stockholder Meeting by the Stockholder Meeting Deadline. If, despite the
Company’s reasonable best efforts the Stockholder Approval is not obtained on or
prior to the Stockholder Meeting Deadline, so long as the Warrants remain
outstanding, the Company shall cause an additional Stockholder Meeting to be
held every ninety days thereafter until such Stockholder Approval is obtained.
No later than two (2) Business Days following the Stockholder Approval, the
Company shall file with the Secretary of State of Delaware a certificate of
amendment to the Company’s Certificate of Incorporation to effect the Increased
Shares Amendment. The date on which the Increased Shares Amendment becomes
effective is referred to herein as the “Authorized Shares Increase Date.”

 

6.13                        Other Actions.  Except as otherwise set forth in
this Agreement, from the date of this Agreement until the earlier to occur of
the Closing or the termination of this Agreement in accordance with the terms
hereof, the Company and the Purchasers shall not, and shall not permit any of
their respective Affiliates to, take, or agree or commit to take, any action
that would reasonably be expected to, individually or in the aggregate, prevent,
materially delay or materially impede the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE 7
TERMINATION

 

7.1                               Termination.  The obligations of the Company,
on the one hand, and the Purchasers, on the other hand, to effect the Closing
shall terminate as follows:

 

(a)                                 Upon the mutual written consent of the
Company and the Purchasers;

 

(b)                                 By the Company if any of the conditions set
forth in Section 2.5(a) shall have become incapable of fulfillment, and shall
not have been waived by the Company;

 

(c)                                  By a Purchaser (with respect to itself
only) if any of the conditions set forth in Section 2.5(b) shall have become
incapable of fulfillment, and shall not have been waived by such Purchaser; or

 

(d)                                 By either the Company or any Purchaser (with
respect to itself only) if the Closing has not occurred on or prior to November
21, 2014; provided, however, that if the Closing has not been effected due to
the failure to satisfy the condition section forth in Section 2.5(a)(iv) and
Section 2.5(b)(vii), then such date shall be extended to November 28, 2014;

 

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

7.2                               Notice of Termination; Effect of Termination. 
In the event of termination by the Company or any Purchaser of its obligations
to effect the Closing pursuant to this ARTICLE 7, written notice thereof shall
forthwith be given to the other Purchasers by the Company and the other
Purchasers shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Purchasers.  Nothing in
this

 

30

--------------------------------------------------------------------------------

 


 

ARTICLE 7 shall be deemed to release any party from any liability for any breach
by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

ARTICLE 8
MISCELLANEOUS

 

8.1                               Fees and Expenses.  The parties hereto shall
pay their own costs and expenses in connection herewith, including all
attorneys’ fees. Notwithstanding the foregoing and without limiting any right to
reimbursement under Section 5.3, the Company shall reimburse BVF Partners L.P.
and its Affiliates upon demand and presentation of an appropriate invoice for
their reasonable legal fees of external counsel incurred in connection with the
transactions contemplated hereunder, with such fees not to exceed $25,000. The
Company shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the sale and issuance of their applicable
Securities.

 

8.2                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules. At or after the Closing, and
without further consideration, the Company will execute and deliver to the
Purchasers, and the Purchasers will execute and deliver to the Company, such
further documents as may be reasonably requested in order to give practical
effect to the intention of the parties under the Transaction Documents.

 

8.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of: 
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on Exhibit A
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:

 

(i)                                     if to the Company, to GTx, Inc., 175
Toyota Plaza, 7th Floor, Memphis, Tennessee 38103, Attention: Chief Legal
Officer and Secretary, (facsimile: 901-271-8670), with a copy to Cooley LLP,
3175 Hanover Street, Palo Alto, California 94304 (facsimile: 650-849-740),
Attention: Chadwick L. Mills; and

 

(ii)                                  if to the Purchasers, to their respective
addresses as set forth on Exhibit A attached hereto.

 

8.4                               Amendments; Waivers. Subject to the provisions
of Section 5.5, no provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Principal Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought, provided, however, that any such amendment or waiver affecting the
rights or obligations of a party must also be signed by such party.  No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

8.5                               Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

8.6                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.  The Company may not assign this Agreement or any rights or

 

31

--------------------------------------------------------------------------------


 

obligations hereunder without the prior written consent of each Purchaser.  With
the consent of the Company which will not be unreasonably withheld, any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided, that a
Purchaser may assign any or all rights under this Agreement to an Affiliate of
such Purchaser without the consent of the Company, and provided, further: (i)
such transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment; (ii) the Company is furnished with written notice of (x) the name
and address of such transferee or assignee and (y) if the transferor is
assigning any registration rights under ARTICLE 5 hereof, the Registrable
Securities with respect to which such registration rights are being transferred
or assigned; (iii) following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws, unless such disposition
was made pursuant to an effective registration statement or an exemption under
Rule 144 under the Securities Act; (iv) such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers”; and (v) such transfer
shall have been made in accordance with the applicable requirements of this
Agreement and with all laws applicable thereto.

 

8.7                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise set forth
in Sections 5.4 and 6.7.

 

8.8                               Governing Law; Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Delaware without regard to the choice of law principles thereof.  Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in the State of Delaware for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

8.9                               WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

8.10                        Survival.  The representations and warranties
contained herein shall survive the Closing and the delivery of the Securities.

 

8.11                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

8.12                        Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

32

--------------------------------------------------------------------------------


 

8.13                        Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) any of the other Transaction Documents, whenever any Purchaser
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

8.14                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

8.15                        Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser under any Transaction Document. 
Nothing contained herein or in any other Transaction Document, and no action
taken by any Purchaser pursuant hereof or thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in its review
and negotiation of the Transaction Documents.  The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by any of the Purchasers.

 

8.16                        Adjustments in Share Numbers and Prices. In the
event of any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.

 

8.17                        Waiver of Conflicts. Each party to this Agreement
acknowledges that Cooley LLP (“Cooley”), outside general counsel to the Company,
has in the past performed and is or may now or in the future represent one or
more Purchasers or their affiliates in matters unrelated to the transactions
contemplated by this Agreement (the “Offering”), including representation of
such Purchasers or their affiliates in matters of a similar nature to the
Offering.  The applicable rules of professional conduct require that Cooley
inform the parties hereunder of this representation and obtain their consent. 
Cooley has served as outside general counsel to the Company and has negotiated
the terms of the Offering solely on behalf of the Company.  The Company and each
Purchaser hereby (a) acknowledge that they have had an opportunity to ask for
and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Offering, Cooley has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Cooley’s representation of the Company in the Offering.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

33

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

GTx, INC.

 

 

 

 

 

 

 

By:

/s/ Marc S. Hanover

 

Name:

Marc S. Hanover

 

Title:

President, Chief Operating Officer and interim

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

/s/ J.R. HYDE, III

 

J.R. HYDE, III

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

THE PYRAMID PEAK FOUNDATION

 

 

 

 

 

By:

/s/ Andrew R. McCarroll

 

Name:

Andrew R. McCarroll

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

BIOTECHNOLOGY VALUE FUND, L.P.

 

By: BVF Partners L.P., General Partner

 

By: BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

 

BIOTECHNOLOGY VALUE FUND II, L.P.

 

By: BVF Partners L.P., General Partner

 

By: BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

 

INVESTMENT 10, L.L.C.

 

By: BVF Partners L.P., Attorney-in-fact

 

By: BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

 

MS1 BVF SPV, L.L.C.

 

By: BVF Partners L.P., Attorney-in-fact

 

By: BVF, Inc., General Partner

 

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

 

FORMANEK INVESTMENT TRUST

 

 

 

 

 

 

 

By:

/s/ Peter R. Formanek

 

Name:

Peter R. Formanek

 

Title:

Trustee

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

/s/ Marc S. Hanover

 

MARC S. HANOVER

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

 

/s/ John H. Pontius

 

JOHN H. PONTIUS

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT A
SCHEDULE OF PURCHASERS

 

Purchaser

 

Units
Purchased

 

Number of Unit
Shares Separable
from Units
Purchased

 

Number of Shares of
Common Stock
Exercisable from
Warrants Separable from
Units Purchased

 

Unit Purchase
Price

 

J.R. Hyde, III

XX West Pontotoc Ave., Suite XXX

Memphis, TN 38103

 

24,545,455

 

24,545,455

 

24,545,455

 

$

16,568,182.13

 

 

 

 

 

 

 

 

 

 

 

 

The Pyramid Peak Foundation

XXXX Poplar Ave. Ste XXX

Memphis, Tennessee 38119

 

24,545,455

 

24,545,455

 

24,545,455

 

$

16,568,182.13

 

 

 

 

 

 

 

 

 

 

 

 

Biotechnology Value Fund, L.P.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 5,146,271

 

 5,146,271

 

 5,146,271

 

$

3,473,732.93

 

 

 

 

 

 

 

 

 

 

 

 

Biotechnology Value Fund II, L.P.

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 2,666,747

 

 2,666,747

 

 2,666,747

 

$

1,800,054.23

 

 

 

 

 

 

 

 

 

 

 

 

Investment 10, LLC

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 1,430,041

 

 1,430,041

 

 1,430,041

 

$

965,277.68

 

 

 

 

 

 

 

 

 

 

 

 

MSI BVF SPV, LLC

c/o BVF Partners

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 1,868,052

 

 1,868,052

 

 1,868,052

 

$

1,260,935.10

 

 

 

 

 

 

 

 

 

 

 

 

Formanek Investment Trust

 

 3,700,000

 

 3,700,000

 

 3,700,000

 

$

2,497,500.00

 

 

--------------------------------------------------------------------------------


 

Purchaser

 

Units
Purchased

 

Number of Unit
Shares Separable
from Units
Purchased

 

Number of Shares of
Common Stock
Exercisable from
Warrants Separable from
Units Purchased

 

Unit Purchase
Price

 

XXXX Welborn Apt XXXX

Dallas, TX 75219

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marc S. Hanover

XXXX St Joseph Fairway

Memphis, TN 38120

 

    227,273

 

    227,273

 

    227,273

 

$

153,409.28

 

 

 

 

 

 

 

 

 

 

 

 

John H. Pontius

XXXX Carr Ave.

Memphis, TN 38104

 

    181,818

 

    181,818

 

    181,818

 

$

122,727.15

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

64,311,112

 

64,311,112

 

64,311,112

 

$

43,410,000.63

 

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT B

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN
AND IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF NOVEMBER 9, 2014, AND AS
AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF
THE COMPANY.

 

GTX, INC.

 

COMMON STOCK WARRANT

 

Warrant No. CSW2014-[·]

Date of Original Issuance: November [·], 2014

 

GTx, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
value received, [·], or its registered assign (the “Holder”), is entitled,
subject to Section 6(c) hereof, to purchase from the Company [·] shares (as
adjusted from time to time as provided in Section 11) of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”), at the Exercise
Price determined pursuant to Section 3 hereof, at any time and from time to time
from and after the earlier of (i) the date that Stockholder Approval is first
obtained or (ii) the Trading Day immediately prior to the occurrence of a
Fundamental Transaction but in no event later than June 1, 2015 (the “Initial
Exercisability Date”) through and including the fourth anniversary of the
Initial Exercisability Date (the “Expiration Date”), and subject to the
following terms and conditions:

 

1.             Purchase Agreement.  This Common Stock Warrant (this “Warrant”)
is one of the Warrants issued by the Company in connection with that certain
Securities Purchase Agreement, entered into on November 9, 2014 (as amended from
time to time, the “Purchase Agreement”), by and among the Company and Holder and
certain other Purchasers, and is subject to, and the Company and the Holder
shall be bound by, all the applicable terms, conditions and provisions of the
Purchase Agreement.

 

2.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.  As used herein, the
following terms shall have the following respective meanings:

 

(a)           “Bloomberg” means Bloomberg, L.P.

 

(b)           “Closing Sale Price” means, for the Common Stock the last closing
trade price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price, respectively, of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg.

 

(c)           “Daily Trading Volume” means, for any Trading Day, the daily
trading volume for the Common Stock, as reported by Bloomberg, on such Trading
Day.

 

1

--------------------------------------------------------------------------------


 

(d)           “Eligible Market” means any of the NYSE MKT, The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market, or the New
York Stock Exchange (or any successors to any of the foregoing).

 

(e)           “Fair Market Value” of one share of Common Stock on the Date of
Exercise (as hereinafter defined) means (i) the VWAP for the Trading Day
immediately prior to the Date of Exercise, or (ii) if an Eligible Market is not
then the Principal Trading Market, the average of the reported sales prices
reported by Bloomberg on the Trading Market for the Common Stock on the Trading
Day immediately prior to the Date of Exercise, or, if there is no sales price on
such Trading Day, the last sales price reported by Bloomberg for such Trading
Day, or (iii) if neither of the foregoing applies, the last sales price of the
Common Stock in the over-the-counter market as reported in the “pink sheets” by
OTC Markets Group Inc. (formerly Pink Sheets LLC) (or any similar organization
or agency succeeding to its functions of reporting prices) for the Common Stock
as reported by Bloomberg, or if no sales price is so reported for the Common
Stock, the last bid price of such Common Stock as reported by Bloomberg or
(iv) if fair market value cannot be calculated as of such date on any of the
foregoing bases, the fair market value shall be as determined by the Board of
Directors in the exercise of its good faith judgment.

 

(f)            “Issuance Date” means November [·], 2014, the date this Warrant
was originally issued.

 

(g)           “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading.

 

(h)           “Shares” means the Company’s currently authorized common stock,
$0.001 par value, and stock of any other class or other consideration into which
such currently authorized capital stock may hereafter have been changed.

 

(i)            “Trading Day” means (a) a day on which the Common Stock is listed
or quoted and traded on the Principal Trading Market (other than the OTC
Bulletin Board), or (b) if the Common Stock is not then listed or quoted and
traded on any Eligible Market, then a day on which the Common Stock is traded in
the over-the-counter market, as reported by the OTC Bulletin Board, or (c) if
the Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (formerly Pink Sheets LLC) (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (a), (b) and (c) hereof, then Trading Day shall mean a Business Day.

 

(j)            “Trading Market” means the OTC Bulletin Board or any Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.

 

(k)           “Trigger Period”  means any thirty (30) consecutive Trading Day
period during which (i) the VWAP has been at least $2.00 (as adjusted for any
stock splits, stock dividends, recapitalizations or the like after the Issuance
Date) for at least fifteen (15) of the Trading Days (whether or not consecutive)
of such period, (ii) the average of the Daily Trading Volume, as measured over
the same fifteen (15) Trading Days (whether or not consecutive) of such period,
was at least 300,000 shares (as adjusted for any stock splits, stock dividends,
recapitalizations or the like after the Issuance Date), and (iii) Stockholder
Approval of the Increased Shares Amendment shall have been obtained prior to the
start of such thirty (30) Trading Day measurement period.

 

(l)            “VWAP” shall mean the daily volume weighted average price (based
on a Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Common
Stock on the Principal Trading Market as reported by Bloomberg Financial L.P.
using the AQR function.

 

3.             Exercise Price. This Warrant may be exercised for a price per
Warrant Share equal to $0.85, subject to adjustment from time to time pursuant
to Section 11 (the “Exercise Price”).

 

4.             Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to

 

2

--------------------------------------------------------------------------------


 

time. The Company may deem and treat the Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

5.             Transfer of Warrant.

 

(a)           No Holder may, directly or indirectly, sell, exchange, assign or
otherwise transfer all or any portion of this Warrant without the prior written
consent of the Company; provided that, subject in each case to
Section 5(b) hereof, (i) a Holder that is a natural person may transfer all or a
portion of this Warrant to one or more trusts for the benefit of such Holder,
such Holder’s spouse, a lineal descendant of such Holder or such Holder’s
parents, the spouse of any such descendant or a lineal descendant of any such
spouse and (ii) a Holder that is a Person other than a natural person may
transfer all or a portion of the Warrant to an Affiliate of such Holder.

 

(b)           Subject to the Holder’s appropriate compliance with the
restrictive legend on this Warrant and the transfer restrictions set forth
herein and in the Purchase Agreement, the Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon (i) surrender of this
Warrant, with the Form of Assignment substantially in the form attached hereto
as Attachment B duly completed and signed, to the Company at its address
specified herein and (ii) delivery to the Company at its address specified
herein an investment letter, in form and substance reasonably satisfactory to
the Company, signed by the transferee. Upon any such registration or transfer, a
new Warrant to purchase Common Stock, in substantially the form of this Warrant
(any such new Warrant, a “New Warrant”), evidencing the portion of this Warrant
so transferred shall be issued to the transferee and a New Warrant evidencing
the remaining portion of this Warrant not so transferred, if any, shall be
issued to the transferring Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of a Warrant.

 

6.             Duration and Exercise of Warrants; Mandatory Exercise; Mandatory
Cash Settlement.

 

(a)           Duration. This Warrant shall be exercisable by the registered
Holder at any time and from time to time on or after the Initial Exercisability
Date and through and including the Expiration Date (the “Exercise Period”). At
6:30 p.m., New York City time, on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value.

 

(b)           Mandatory Exercise.

 

(i)            Notwithstanding anything in this Warrant or in the Purchase
Agreement to the contrary, if at any time after May [·], 2016(1) a Trigger
Period shall occur, then (provided that as of Mandatory Exercise Notice Date (as
defined below) the Principal Trading Market is an Eligible Market), the Company
shall have the right to require the Holder to exercise this Warrant for all of
the then-remaining Warrant Shares or any portion thereof, as further set forth
below (the “Mandatory Exercise Right”).

 

(ii)           The Company may exercise the Mandatory Exercise Right (to the
extent permitted hereby) by delivering, within ten (10) Trading Days following
the end of any Trigger Period, written notice thereof to the Holder (the
“Mandatory Exercise Notice” and the date such notice is deemed given and
effective pursuant to Section 18(a) hereof is referred to as the “Mandatory
Exercise Notice Date”), which such Mandatory Exercise Notice shall state
(x) that the Company is electing the Mandatory Exercise Right and (y) the
portion (if less than all) of this Warrant for which the Company is electing the
Mandatory Exercise Right, and the Holder shall thereafter effect the exercise of
this Warrant (or, at a minimum, the portion thereof indicated in the Mandatory
Exercise Notice) within ten (10) Trading Days following the Mandatory Exercise
Notice Date (the “Mandatory Exercise Date Deadline”). If the Company has
exercised its Mandatory Exercise Right pursuant to this Section 6(b) and the
Holder has not effected the exercise of this Warrant by the Mandatory Exercise
Date Deadline as required by this Section 6(b), then this Warrant shall be
deemed automatically exercised as if the Company had received from the Holder on
the Mandatory Exercise Date Deadline an Exercise Notice with respect to the
exercise of this Warrant for the number of Warrant Shares so indicated in the
Mandatory Exercise Notice, in which case, (x)

 

--------------------------------------------------------------------------------

(1)  This date shall be the date 18 months following the Closing.

 

3

--------------------------------------------------------------------------------


 

the Mandatory Exercise Date Deadline shall be deemed the Date of Exercise and
(y) this Warrant (or the portion thereof indicated in the Mandatory Exercise
Notice) shall be automatically exercised pursuant to the “net exercise”
provisions of Section 7(b) hereof (unless Mandatory Cash Settlement is then
required pursuant to Section 6(c), in which case, such automatic exercise shall
be settled in the manner provided under Section 6(c)). To the extent this
Warrant is deemed to be automatically exercised pursuant to this Section 6(b) in
full, the Company will not be required to settle such exercise unless and until
the Holder physically surrenders this Warrant to the Company.

 

(iii)          If the Company elects a Mandatory Exercise Right pursuant to this
Section 6(b), then the Company must take the same action with respect to all of
the other Warrants then outstanding.  For purposes of this Section 6(b)(iii), in
the event the Company elects a Mandatory Exercise Right for only a portion of
this Warrant, then the requirement in the foregoing sentence shall be applied on
a pro rata basis based on the total number of then-remaining shares of Common
Stock subject to this Warrant and each of the other Warrants then outstanding.

 

(iv)          Subject to the other provisions of this Section 6(b), the Company
may elect a Mandatory Exercise Right on more than one occasion.

 

(c)           Mandatory Cash Settlement.

 

(i)            Notwithstanding anything in this Warrant or in the Purchase
Agreement to the contrary, if at any time during the Exercise Period,
(i) Stockholder Approval of the Increased Shares Amendment has not been obtained
and/or (ii) there are then an insufficient number of authorized and reserved
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant, then this Warrant may not be exercised for Warrant Shares and the
Company shall instead settle any exercises of this Warrant by making a cash
payment to the Holder, in the amount as determined below (and in lieu of
delivery of the number of Warrant Shares so indicated by the Holder to be
purchased upon any such exercise) (such cash settlement, a “Mandatory Cash
Settlement”). In the event of a Mandatory Cash Settlement pursuant to this
Section 6(c), in lieu of delivery of any Warrant Shares upon such exercise, the
Company shall pay to the Holder an amount in cash equal to the result obtained
by multiplying (a) the number of Warrant Shares so indicated by the Holder to be
purchased upon such exercise as set forth in the Holder’s Exercise Notice (as
defined below) by (b) the excess of (i) the Fair Market Value of one share
Common Stock on the Date of Exercise, over (ii) the Exercise Price (such amount,
the “Cash Settlement Payment”). In the event of a Mandatory Cash Settlement
pursuant to this Section 6(c), the Company shall pay the Holder the Cash
Settlement Payment as soon as reasonably practical after the Date of Exercise,
and in any event within three (3) Trading Days thereafter. For the avoidance of
doubt, if the Fair Market Value of one share Common Stock on the Date of
Exercise is less than the Exercise Price, then no Cash Settlement Payment shall
be payable to the Holder.

 

(ii)           On or prior to the Initial Exercisability Date, the Company shall
deliver a written notice to the Holder indicating whether Mandatory Cash
Settlement is required under this Section 6(c) as of the Initial Exercisability
Date. In the event that Mandatory Cash Settlement is required under this
Section 6(c) as of the Initial Exercisability Date, then as soon as reasonably
practicable following the date on which Mandatory Cash Settlement is no longer
required under this Section 6(c), the Company shall deliver a written notice to
the Holder indicating that Mandatory Cash Settlement is no longer required under
this Section 6(c) (the “Revocation Notice”). From and after the earlier of
(x) the Authorized Shares Increase Date or (y) the date of the Revocation
Notice, the provisions of this Section 6(c) shall automatically become
inoperative and shall have no further force or effect, and thereafter, this
Warrant shall be exercisable only for Warrant Shares.

 

(d)           Subject in all cases to the provisions of Section 6(c) hereof, not
later than three (3) Trading Days after each Date of Exercise (the “Share
Delivery Date”), the Company shall deliver, or cause to be delivered, to the
Holder a certificate representing the Warrant Shares which, to the extent
provided in the Purchase Agreement, shall be free of restrictive legends and
trading restrictions representing the number of Warrant Shares being acquired
upon the exercise of the Warrant.  If, on any applicable Share Delivery Date,
such certificate(s) (or the Cash Settlement Payment in lieu thereof in the event
Mandatory Cash Settlement is then required pursuant to Section 6(c)) are not
timely delivered to or as directed by the Holder, then the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate(s), to rescind such exercise, in which event the
Company shall promptly return to the Holder the original Warrants (if any)
delivered to the

 

4

--------------------------------------------------------------------------------


 

Company and if applicable, the Holder shall promptly return to the Company the
Common Stock book-entry statements issued to such Holder pursuant to the
rescinded Exercise Notice.

 

(e)            In connection with any exercise of this Warrant (other than any
exercise that is subject to Mandatory Cash Settlement as provided in
Section 6(c)), if the Company shall fail for any reason to deliver the Warrant
Shares by the Share Delivery Date, and if on or after the Share Delivery Date
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of any portion of such
Warrant Shares that the Holder anticipated receiving by the Share Delivery Date
(a “Buy-In”), then the Company shall, within three (3) Trading Days after the
Holder’s request and in the Holder’s discretion, either: (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the number of Warrant Shares so purchased
(the “Buy-In Price”), at which point the Company’s obligation to deliver such
Warrant Shares shall terminate, or (ii) promptly honor its obligation to deliver
to the Holder such Warrant Shares as provided above and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of Common Shares, times (B) the Exercise Price.

 

7.             Delivery of Warrant Shares or Cash Settlement Payment on
Exercise; Net Exercise.

 

(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant, and unless this Warrant is surrendered upon
such exercise, the execution and delivery of the Exercise Notice shall have the
same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant Shares
(if any). Upon delivery of an Exercise Notice substantially in the form attached
hereto as Attachment A (an “Exercise Notice”) to the Company at its address for
notice determined as set forth herein, and, unless Mandatory Cash Settlement is
then required pursuant to Section 6(c), upon payment of the Exercise Price for
the number of Warrant Shares so indicated by the Holder to be purchased (which
may take the form a “net exercise” as permitted pursuant to Section 7(b) and so
indicated in the Exercise Notice), the Company shall promptly (but in no event
later than three (3) Trading Days after the Date of Exercise) either (x) pay the
Holder the Cash Settlement Payment in the event Mandatory Cash Settlement is
then required pursuant to Section 6(c) or (y) in the event Mandatory Cash
Settlement is not then required pursuant to Section 6(c), issue and deliver, or
cause its transfer agent to issue and deliver, to the Holder a certificate for
the Warrant Shares issuable upon such exercise registered in the name of the
Holder or its designee. A “Date of Exercise” means the date on which the Holder
shall have delivered to the Company: (i) an Exercise Notice, appropriately
completed and duly signed, and (ii) unless either (x) Mandatory Cash Settlement
is then required pursuant to Section 6(c) or (y) the exercise of this Warrant is
being effected as a “net exercise” pursuant to Section 7(b), as applicable,
payment of the Exercise Price (by certified or official bank check, intra-bank
account transfer or wire transfer) for the number of Warrant Shares so indicated
by the Holder to be purchased.

 

(b)           Subject in all cases to the provisions of Section 6(c) hereof, in
lieu of exercising this Warrant by payment of cash, the Holder may, at its
election, effect a “net exercise” of this Warrant as indicated in the Holder’s
Exercise Notice, in which event, if so effected, the Holder shall be entitled to
receive Warrant Shares equal to the value (as determined below) of this Warrant
(or the portion thereof being exercised) by surrender of this Warrant at the
principal office of the Company, if applicable, together with the appropriately
completed and duly signed Exercise Notice, in which event the Company shall
issue to the Holder a number of Warrant Shares computed using the following
formula:

 

X   =

Y*(A-B)

 

A

 

Where:

 

X =          the number of Warrant Shares to be issued to the Holder

 

Y =                             the number of Warrant Shares with respect to
which this Warrant is being exercised

 

A =                             the Fair Market Value of one share of Common
Stock (as of the Date of Exercise)

 

5

--------------------------------------------------------------------------------


 

B =          Exercise Price (as of the Date of Exercise)

 

For the avoidance of doubt, if the foregoing calculation results in zero or a
negative number, then no Warrant Shares shall be issued upon exercise pursuant
to this Section 7(b).

 

(c)           Subject in all cases to the provisions of Section 6(c) hereof, the
Company’s obligations to issue and deliver Warrant Shares in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by the Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the Holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with the issuance of Warrant Shares. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Cash Settlement Payment or certificates representing shares of Common Stock upon
exercise of the Warrant, as applicable, in each case as required pursuant to the
terms hereof; provided, however, that, unless Mandatory Cash Settlement is then
strictly required pursuant to Section 6(c) or Section 11(b), under no
circumstances shall the Company be required to settle any exercises of this
Warrant by cash payment or to otherwise “net cash settle” this Warrant.

 

8.             Charges, Taxes and Expenses. Issuance and delivery of
certificated or uncertificated shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, withholding tax, transfer agent fee, or other incidental tax or expense in
respect of the issuance of such shares, all of which taxes and expenses shall be
paid by the Company; provided, however, that the Company shall not be required
to pay any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares or a Cash Settlement Payment, as applicable, upon
exercise hereof.

 

9.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a new Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. Applicants for a new warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a new warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver this mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the new warrant.

 

10.          Reservation of Warrant Shares. The Company covenants that, from and
after the Authorized Shares Increase Date, the Company will at all times reserve
and keep available out of the aggregate of its authorized but unissued and
otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares which are then issuable and deliverable upon the
exercise of this entire Warrant, free from liens, encumbrances or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 11). The Company covenants and
warrants that, from and after the Authorized Shares Increase Date, all Warrant
Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and non-assessable.

 

11.          Certain Adjustments. The Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant is subject to adjustment from time
to time as set forth in this Section 11.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of Common Stock into

 

6

--------------------------------------------------------------------------------


 

a smaller number of shares, or (iv) issues by reclassification of shares of
Common Stock any shares of capital stock of the Company; then in each such case
(A) the Exercise Price will be adjusted by multiplying the Exercise Price then
in effect by a fraction, the numerator of which equals the number of shares of
Common Stock outstanding immediately prior to such event (excluding treasury
shares, if any), and the denominator of which equals the number of shares of
Common Stock outstanding immediately after such event (excluding treasury
shares, if any), and (B) the number of Warrant Shares issuable hereunder shall
be concurrently adjusted by multiplying such number by the reciprocal of such
fraction. Such adjustments will take effect (i) if a record date shall have been
fixed for determining the stockholders or security holders, as applicable, of
the Company entitled to receive such dividend, distribution or issuance by
reclassification, as the case may be, immediately after such record date,
(ii) otherwise, immediately after the effective date of such dividend,
distribution, subdivision, combination, or issuance by reclassification, as the
case may be.

 

(b)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or a series of
related transactions, (A) effects any merger, consolidation or reorganization or
other similar transaction or a series of related transactions which results in
the voting securities of the Company outstanding immediately prior thereto
representing immediately thereafter (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
50% of the combined voting power of the voting securities of or economic
interests in the Company or such surviving or acquiring entity outstanding
immediately after such merger, consolidation or reorganization, (B) effects any
sale, lease, license, assignment, transfer, conveyance, distribution or other
disposition of all or substantially all of its assets, (C) effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (except for
issuances by reclassification contemplated by Section 11(a)(iv)), or
(D) consummates a stock or share purchase agreement or other business
combination (including a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) whereby such other Person or “group”
acquires more than 50% of the voting power of or economic interests in the then
outstanding shares of capital stock of the Company (after giving effect to such
transaction), or (ii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person or group of Persons) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property (each
transaction or series of transactions referred to in clause (i) or (ii) above, a
“Fundamental Transaction”); then, the Company shall ensure that lawful and
adequate provision shall be made whereby the Holder shall thereafter continue to
have the right to purchase and receive upon the basis and upon the terms and
conditions herein specified, and in lieu of the Warrant Shares immediately
theretofore issuable upon exercise of this Warrant, such shares of stock,
securities or assets as the Holder would have been entitled to receive upon the
occurrence of such Fundamental Transaction as if the Holder had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares immediately theretofore issuable upon exercise of this Warrant
(the “Underlying Shares”). If the Fundamental Transaction constitutes a Change
of Control and such Change of Control occurs on or before December 31, 2016,
then the Holder shall also be entitled to surrender this Warrant at any time
following the consummation of the Change of Control in exchange for a cash
payment equal to the aggregate value of this Warrant (the “Aggregate Value”),
where the Aggregate Value is equal to the product obtained by multiplying the
output of the Black-Scholes Option Pricing formula set forth in Attachment C
hereto times the number of Underlying Shares; provided, however, that if the
Aggregate Value exceeds the product obtained by multiplying $0.125 (as adjusted
for any stock splits, stock dividends, recapitalizations or the like after the
Issuance Date) times the number of Underlying Shares (such product, the “Maximum
Payment”), then such cash payment to the Holder shall equal the Maximum
Payment.  For purposes of this Section 11(b), a “Change of Control” means any
Fundamental Transaction other than (i) with respect to the transactions
contemplated by Section 11(b)(i)(C), any reclassification, reorganization,
recapitalization or compulsory share exchange in which the holders of the voting
securities of the Company outstanding immediately prior thereto continue after
such reclassification, reorganization, recapitalization or compulsory share
exchange to hold publicly traded securities and 50% or more of the combined
voting power of the voting securities of or economic interests in the Company or
any surviving or acquiring entity, or (ii) with respect to the transactions
contemplated by Section 11(b)(ii), any purchase, tender or exchange offer that
is accepted by the holders of less than 50% of the voting power of or economic
interests in the then outstanding shares of capital stock of the Company.

 

7

--------------------------------------------------------------------------------


 

Moreover, appropriate provision shall be made with respect to the rights and
interests of each Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any such shares of stock, securities or assets thereafter deliverable upon
the exercise thereof. The Company shall not effect any such Fundamental
Transaction unless prior to or simultaneously with the consummation thereof the
successor corporation resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume by written instrument, reasonably deemed by
the Board of Directors to be satisfactory in form and substance, the obligation
to deliver to the Holder, at the last address of such Holder appearing on the
books of the Company, such shares of stock, securities or assets, as, in
accordance with the foregoing provisions, the Holder may be entitled to purchase
upon exercise of this Warrant, and the other obligations under this Warrant. The
provisions of this Section 11(b) shall similarly apply to successive Fundamental
Transactions.

 

(c)           Adjustment Rules.

 

(i)            Any adjustments pursuant to this Section 11 shall be made
successively whenever any event referred to herein shall occur, except that,
notwithstanding any other provision of this Section 11, no adjustment shall be
made to the number of Warrant Shares to be delivered to the Holder (or to the
Exercise Price) if such adjustment represents less than 1% of the number of
Warrant Shares previously required to be so delivered, but any lesser adjustment
shall be carried forward and shall be made at the time and together with the
next subsequent adjustment which together with any adjustments so carried
forward shall amount to 1% or more of the number of Warrant Shares to be so
delivered.

 

(ii)           No adjustments shall be made pursuant to this Section 11 in
respect of the issuance of Warrant Shares upon exercise of the Warrant.

 

(iii)          If the Company shall take a record of the holders of its shares
for any purpose referred to in this Section 11, then (x) such record date shall
be deemed to be the date of the issuance, sale, distribution or grant in
question and (y) if the Company shall legally abandon such action prior to
effecting such action, no adjustment shall be made pursuant to this Section 11
in respect of such action.

 

(iv)          In computing adjustments under this Section 11, (A) fractional
interests in Shares shall be taken into account to the nearest one-thousandth of
a Share, and (B) calculations of the Exercise Price shall be carried to the
nearest one-thousandth of one cent.

 

(d)           Proceedings Prior to Any Action Requiring Adjustment.  Subject to
the below proviso, as a condition precedent to the taking of any action which
would require an adjustment pursuant to this Section 11, the Company shall take
any action which may be necessary, including obtaining regulatory approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Warrant Shares which the Holder is entitled
to receive upon exercise of the Warrant; provided, however, that,
notwithstanding the foregoing, effecting the Increased Shares Amendment shall
not be a condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 11.

 

(e)           Notice of Adjustment. Not less than 20 days prior to the record
date or effective date, as the case may be, of any action which requires or
might require an adjustment or readjustment pursuant to this Section 11, the
Company shall give notice to the Holder of such event, describing such event in
reasonable detail and specifying the record date or effective date, as the case
may be, and, if determinable, the required adjustment and computation thereof.
If the required adjustment is not determinable as the time of such notice, the
Company shall give notice to the Holder of such adjustment and computation as
soon as reasonably practicable after such adjustment becomes determinable. In
connection with any such adjustment or readjustment, the Company shall prepare a
report setting forth such adjustment or readjustment and showing in reasonable
detail the method of calculation thereof and the facts upon which such
adjustment or readjustment is based, including a statement of (i) the number of
Shares outstanding or deemed to be outstanding, and (ii) the Exercise Price in
effect immediately prior to such issue or sale and as adjusted and readjusted
(if required by this Section 11) on account thereof. The

 

8

--------------------------------------------------------------------------------


 

Company will forthwith mail a copy of each such report to the Holder and will,
upon the written request at any time of the Holder, furnish to such holder a
like report setting forth the Exercise Price at the time in effect and showing
in reasonable detail how it was calculated. The Company will also keep copies of
all such reports at its office and will cause the same to be available for
inspection at such office during normal business hours by the Holder.

 

(f)            Disputes. Any dispute which arises between the Holder and the
Company with respect to the calculation of the adjusted Exercise Price or
Warrant Shares issuable upon exercise shall be determined by the independent
auditors of the Company in accordance with the terms of this Warrant, and such
determination shall be binding upon the Company and the holders of the Warrants
and the Warrant Shares if made in good faith and without manifest error. furnish
to the Holder the Exercise Price resulting from such adjustment or otherwise in
effect and the number of Warrant Shares then available for purchase under this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.

 

12.          [Intentionally Omitted][Limitation on Exercise]. Notwithstanding
anything to the contrary contained herein, the number of Warrant Shares that may
be acquired by the Holder upon any exercise of this Warrant (or otherwise in
respect hereof) shall be limited to the extent necessary to ensure that,
following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by the Holder and any other Persons whose
beneficial ownership of shares of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) of the Exchange Act, does not exceed
9.999% of the total number of then issued and outstanding shares of Common Stock
(including for such purpose the Warrant Shares issuable upon such exercise). For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to such Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and such Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 12 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable shall be in the sole
discretion of the Holder, and the submission of a Notice of Exercise shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by such Holder) and of which portion of
this Warrant is exercisable, in each case subject to such aggregate percentage
limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 12, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of the Holder, the Company shall within
three Business Days confirm orally and in writing to such Holder the number of
outstanding shares of Common Stock. This provision shall not restrict the number
of shares of Common Stock which a Holder may receive or beneficially own in
order to determine the amount of securities or other consideration that such
Holder may receive in the event of a transaction contemplated in Section 11 of
this Warrant. By written notice to the Company, which will not be effective
until the 61st day after such notice is delivered to the Company, the Holder may
waive or amend the provisions of this Section 12 to change the beneficial
ownership limitation to any other number, and the provisions of this Section 12
and Section 13 shall continue to apply.](2)

 

13.          Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained herein, the Company shall not effect any exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, for a
number of Warrant Shares in excess of that number of Warrant Shares that, upon
giving effect to such exercise, would cause (a) the aggregate number of shares
of Common Stock beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the

 

--------------------------------------------------------------------------------

(2)  This limitation on exercise provision shall be includable only in BVF
Partners’ warrant (or in any other Purchaser’s warrant that specifically
requests the inclusion of this provision in its warrant to be issued at the
Closing).

 

9

--------------------------------------------------------------------------------


 

Holder’s for purposes of Section 13(d) of the Exchange Act to exceed 38.5% of
the total number of shares of the Common Stock outstanding following such
exercise, or (b) the combined voting power of the securities of the Company
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act to exceed 38.5% of the combined
voting power of all of the securities of the Company outstanding following such
exercise. For purposes of the foregoing sentence, the number of shares of Common
Stock or voting securities beneficially owned by the Holder and its Affiliates
and any other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which such determination is being made, but shall
exclude shares of Common Stock or other voting securities which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by the Holder or any of its
Affiliates and other Persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including, without limitation, any convertible notes or convertible preferred
stock or warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained in this Section 13. Except as set forth in the
preceding sentence, for purposes of this Section 13, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. The provisions of this Section 13
shall be construed, corrected and implemented in a manner so as to effectuate
the intended beneficial ownership limitation herein contained.

 

14.          No Fractional Shares. No fractional shares of Common Stock will be
issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay the
Holder an amount of cash equal to the product of such fraction multiplied by the
Fair Market Value of one share of Common Stock on the Date of Exercise.

 

15.          No Impairment. The Company shall not by any action including,
without limitation, amending its Certificate of Incorporation, any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but shall at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action, as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company shall take all such action as may be necessary or
appropriate, including by taking the actions set forth in Section 6.12 of the
Purchase Agreement, in order that the Company may, from and after the Authorized
Shares Increase Date, validly issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant at the then Exercise Price
therefor.

 

16.          No Rights as a Stockholder; Notice to Holder. Nothing contained in
this Warrant shall be construed as conferring upon the Holder the right to vote
or to consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.

 

17.          Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

18.          Miscellaneous.

 

(a)           Notices. Any and all notices or other communications or deliveries
hereunder (including any Exercise Notice) shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
pursuant to this Section 18(a) prior to 5:30 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of

 

10

--------------------------------------------------------------------------------


 

transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified pursuant to this Section 18(a) on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(iii) the second Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service to the street address specified
pursuant to this Section 18(a), or (iv) upon actual receipt by the party to whom
such notice is required to be given. The addresses for such communications shall
be as follows:

 

(i) if to the Company, to:

 

GTx, Inc.

175 Toyota Plaza

7th Floor

Memphis Tennessee

Attn: Principal Financial Officer or Chief Legal Officer

Facsimile: (901) 844-8075

 

with a copy to (which shall not constitute notice to the Company):

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attn: Chadwick L. Mills

Facsimile: (650) 849-7400

 

(ii) if to the Holder, to the address, facsimile number or street address
appearing on the Warrant Register (which shall initially be the facsimile number
and street address set forth for the initial Holder in the Purchase Agreement);

 

or to such other address, facsimile number or email address as the Company or
the Holder may provide to the other in accordance with this Section 18(a).

 

(b)           Assignment. Subject to the restrictions on transfer described
herein and in the Purchase Agreement, the rights and obligations of the Company
and the Holder shall be binding upon, and inure to the benefit of, the
successors, assigns, heirs, administrators and transferees of the parties.
Without the prior written consent of the Holder, which may be withheld in the
Holder’s sole discretion, this Warrant may not be assigned by the Company except
to a successor in the event of a Fundamental Transaction.

 

(c)           No Third Party Beneficiaries. Nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant.

 

(d)           Amendments; Waiver.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Holder.  No
waiver of any default with respect to any provision, condition or requirement of
this Warrant shall be deemed to be a continuing waiver in the future or a waiver
of any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

(e)           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws.

 

(f)            Severability. If one or more provisions of this Warrant are held
to be unenforceable under applicable law in any respect, such provision shall be
excluded from this Warrant and the balance of this Warrant shall be construed
and interpreted as if such provision were so excluded and shall be enforceable
in accordance with its remaining terms.

 

11

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

GTx, INC.

 

 

 

 

 

By:

 

 

Name:

Marc S. Hanover

 

Title:

President, Chief Operating Officer and interim Chief Executive Officer

 

[Signature Page – Warrant]

 

--------------------------------------------------------------------------------

 


 

ATTACHMENT A

 

EXERCISE NOTICE

 

To GTx, Inc.:

 

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.001 per share (“Common Stock”), of GTx, Inc., a
Delaware corporation, pursuant to Warrant No. CSW2014-[·], originally issued on
November [·], 2014 (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

 

Shares:

 

o Full Exercise of Warrant

o Partial Exercise of Warrant (in the amount of                          Shares)

 

Exercise Price: $                     

 

The Holder intends that payment of the Exercise Price shall be made as (check
one): *

 

o “Net Exercise” under Section 7(b) of the Warrant

o Certified or Official Bank Check

o Intra-Bank Account Transfer

o Wire Transfer

 

[Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the [undersigned]/[the undersigned’s nominee as is specified
below].]

 

 

Date:

 

 

Full Name of Holder†:

 

 

Signature of Holder or Authorized Representative:

 

 

Name and Title of Authorized Representative††:

 

 

Additional Signature of Holder (if jointly held):

 

 

Social Security or Tax Identification Number:

 

 

Address of Holder:

 

 

 

 

 

 

 

 

Full Name of Nominee of Holder††:

 

 

Address of Nominee of Holder††:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*

Payable unless Mandatory Cash Settlement is required pursuant to Section 6(c) of
the Warrant at the time this Warrant is being exercised.

 

 

†

Must conform in all respects to name of holder as specified on the face of the
Warrant.

 

 

††

If applicable.

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto [·]
the right represented by the attached Common Stock Warrant to purchase [·]
shares of Common Stock of GTx, Inc., a Delaware corporation (the “Company”), to
which the Warrant relates and appoints [·] as attorney to transfer said right on
the books of the Company with full power of substitution in the premises.

 

 

Date:

 

 

Full Name of Holder*:

 

 

Signature of Holder or Authorized Representative:

 

 

Name and Title of Authorized Representative†:

 

 

Additional Signature of Holder (if jointly held):

 

 

Address of Holder:

 

 

 

 

 

 

 

 

Full Name of Transferee:

 

 

Address of Transferee:

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

--------------------------------------------------------------------------------

*

Must conform in all respects to name of holder as specified on the face of the
Warrant.

 

 

†

If applicable.

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

Black-Scholes Option Pricing formula to be used when calculating the value of
each Warrant to purchase one Warrant Share shall be:

 

CCorp = SCorpe-l(TCorp-tCorp)N(d1) – KCorpe-r(TCorp-tCorp)N(d2), where

 

CCorp = value of each Warrant to purchase one Warrant Share

 

SCorp = price of the Common Stock as determined by reference to the average of
the closing prices on the Principal Trading Market over the 20-day period ending
three Trading Days prior to the closing of the Change of Control described in
Section 11(b) if the Common Stock is then traded on an Eligible Market, or the
average of the closing bid or sale prices (whichever is applicable) in the
over-the-counter market over the 20-day period ending three Trading Days prior
to the closing of the Change of Control if the Common Stock is then actively
traded in the over-the-counter market, or the then most recently completed
financing if the Common Stock is not then traded on an Eligible Market or in the
over-the-counter market.

 

TCorp = the Expiration Date

 

tCorp = date of public announcement of the Change of Control

 

TCorp-tCorp = time until the Expiration Date, expressed in years

 

α = volatility = the annualized standard deviation of daily log-returns (using a
262-day annualization factor) of the Company’s stock price on the Principal
Trading Market over a 20-day trading period, determined by the Holder, that is
within the 100-day trading period ending on the Trading Day immediately after
the public announcement of the Change of Control described in Section 11(b) if
the Common Stock is then traded on an Eligible Market, or the annualized
standard deviation of daily-log returns (using a 262-day annualization factor)
of the closing bid or sale prices (whichever is applicable) in the
over-the-counter market over a 20-day trading period, determined by the Holder,
that is within the 100-day trading period ending on the Trading Day immediately
after the public announcement of the Change of Control if the Common Stock is
then actively traded in the over-the-counter market, 0.4 (or 40%) if the Common
Stock is not then traded on an Eligible Market or in the over-the-counter
market; provided, however, that volatility shall not exceed 0.4 (or 40%)
regardless of the method of calculation.

 

N = cumulative normal distribution function

 

d1 = (ln(SCorp/KCorp) + (r-l+ s2/2)(TCorp-tCorp)) ÷ (sÖ(TCorp-tCorp))

 

ln = natural logarithm

 

λ = dividend rate of the Company for the most recent 12-month period at the time
of closing of the Fundamental Transaction.

 

KCorp = the Exercise Price as determined pursuant to Section 3

 

r = annual yield, as reported by Bloomberg at time tCorp, of the United States
Treasury security measuring the nearest time TCorp

 

d2 = d1- sÖ(TCorp-tCorp)

 

--------------------------------------------------------------------------------

 